 

--------------------------------------------------------------------------------

Exhibit 10.2
 
Execution Version
 
 
RECEIVABLES PURCHASE AGREEMENT


Dated as of October 3, 2016


among


SENSIENT RECEIVABLES LLC, as Seller,


SENSIENT TECHNOLOGIES CORPORATION, as the Servicer,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Purchaser
 

 
Receivables Purchase Agreement
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

  Page    
ARTICLE I THE PURCHASE FACILITY
1
   
Section 1.1
 
Purchased Assets
1
(a)
 
Purchase and Sale of Receivables
1
(b)
 
Obligations Not Assumed
1
Section 1.2
 
Cash Investments
1
Section 1.3
 
Deferred Purchase Price.
2
Section 1.4
 
Voluntary Reductions
2
Section 1.5
 
Mandatory Reductions
3
(a)
 
Purchased Assets Coverage Percentage Computation
3
(b)
 
Deemed Collections
3
Section 1.6
 
Amount of Collections
3
Section 1.7
 
Payment Requirements
3
Section 1.8
 
Fees
3
Section 1.9
 
Discount
3
Section 1.10
 
Voluntary Reductions of the Commitment; Clean-up Call
3
Section 1.11
 
Intent of the Parties
4
Section 1.12
 
Designated Funding Offices
4
   
ARTICLE II PAYMENTS AND COLLECTIONS
4
   
Section 2.1
 
Collections during the Revolving Purchase Period; Reinvestments
4
Section 2.2
 
Collections During the Liquidation Period
5
Section 2.3
 
Payment Rescission
5
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
6
   
Section 3.1
 
Representations and Warranties of Seller
6
(a)
 
Existence and Power
6
(b)
 
Authorization of Sales; No Conflict as to Law or Agreements
6
(c)
 
Legal Agreements
6
(d)
 
Subsidiaries
6
(e)
 
Financial Information
6
(f)
 
Material Adverse Effect
7
(g)
 
Litigation
7
(h)
 
Regulation U
7
(i)
 
Taxes
7
(j)
 
Investment Company Act; Volcker Rule
7
(k)
 
Solvency
7
(l)
 
Compliance With Laws
7
(m)
 
Good Title
7
(n)
 
Perfection
7
(o)
 
Places of Business and Locations of Records
8
(p)
 
Collections
8
(q)
 
Names
8

 
Receivables Purchase Agreement
 
i

--------------------------------------------------------------------------------

(r)
 
Ownership of Seller
8
(s)
 
Compliance with Credit and Collection Policy
8
(t)
 
Payments to Applicable Originator
8
(u)
 
Enforceability of Contracts
8
(v)
 
Eligible Receivables
8
(w)
 
Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws
9
Section 3.2
 
Representations and Warranties of the Servicer
9
(a)
 
Existence and Power
9
(b)
 
Authorization; No Conflict as to Law or Agreements
9
(c)
 
Legal Agreements
10
(d)
 
Ownership of Seller
10
(e)
 
Financial Condition
10
(f)
 
Material Adverse Effect
10
(g)
 
Litigation
10
(h)
 
Regulation U
10
(i)
 
Taxes
10
(j)
 
Burdensome Restrictions
11
(k)
 
Titles and Liens
11
(l)
 
ERISA
11
(m)
 
Insurance
11
(n)
 
Compliance With Laws
11
(o)
 
No Contractual Default
11
(p)
 
Information
11
(q)
 
Collections
12
(r)
 
Compliance with Credit and Collection Policy
12
(s)
 
Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws
12
   
ARTICLE IV CONDITIONS OF CLOSING AND CASH INVESTMENTS
12
   
Section 4.1
 
Conditions Precedent to Closing
12
Section 4.2
 
Conditions Precedent to Initial Cash Investment
12
Section 4.3
 
Conditions Precedent to All Cash Investments and Reinvestments
13
   
ARTICLE V COVENANTS
13
   
Section 5.1
 
Affirmative Covenants of Seller Parties
13
(a)
 
Financial Statements
13
(b)
 
Other Notices
14
(c)
 
Electronic Delivery
15
(d)
 
Compliance with Laws
15
(e)
 
Payment of Taxes and Other Claims
15
(f)
 
Insurance
15
(g)
 
Preservation of Legal Existence
16
(h)
 
Use of Proceeds
16
(i)
 
Audits
16
(j)
 
Keeping and Marking of Records and Books
16
(k)
 
Compliance with Contracts and Credit and Collection Policy
17
(l)
 
Performance and Enforcement of the Sale Agreement and the Performance
Undertaking
17
(m)
 
Ownership
17

 
Receivables Purchase Agreement
 
ii

--------------------------------------------------------------------------------

(n)
 
Separateness
17
(o)
 
Collections
18
Section 5.2
 
Negative Covenants of Seller Parties
18
(a)
 
Name Change, Offices and Records
18
(b)
 
Change in Payment Instructions to Obligors
18
(c)
 
Modifications to Contracts and Credit and Collection Policy
19
(d)
 
Sales, Liens
19
(e)
 
Amendment or Termination of Sale Agreement
19
(f)
 
Restricted Junior Payments
19
(g)
 
Seller Debt
19
(h)
 
Sanctions
19
   
ARTICLE VI ADMINISTRATION AND COLLECTION
19
   
Section 6.1
 
Designation of the Servicer
19
Section 6.2
 
Duties of the Servicer
20
Section 6.3
 
Collection Accounts and Lock-Box Accounts
22
Section 6.4
 
Collection Notices
22
Section 6.5
 
Responsibilities under Contracts
22
Section 6.6
 
Servicer Reports
22
Section 6.7
 
Servicing Fees
23
   
ARTICLE VII AMORTIZATION EVENTS
23
   
Section 7.1
 
Amortization Events
23
Section 7.2
 
Remedies
25
   
ARTICLE VIII INDEMNIFICATION
26
   
Section 8.1
 
Indemnities by Seller
26
Section 8.2
 
Indemnities by Servicer
28
Section 8.3
 
Increased Cost and Reduced Return
29
(a)
 
Change in Law Generally
29
(b)
 
Capital Requirements
29
(c)
 
Certificates for Reimbursement
30
(d)
 
Delay in Requests
30
(e)
 
Additional Reserve Costs
30
(f)
 
Limitation on Obligations of Seller
30
(g)
 
Designation of a Different Funding Office
30
(h)
 
LIBOR Market Index Rate Availability
31
Section 8.4
 
Other Costs and Expenses
31
Section 8.5
 
Taxes
31
(a)
 
Defined Terms
31
(b)
 
Payments Free of Taxes
32
(c)
 
Payment of Other Taxes by Seller
32
(d)
 
Indemnification by Seller
32
(e)
 
Evidence of Payments
32
(f)
 
Status of Purchaser
32
(g)
 
Treatment of Certain Refunds
33

 
Receivables Purchase Agreement
 
iii

--------------------------------------------------------------------------------

ARTICLE IX ASSIGNMENTS; PARTICIPATIONS
33
   
Section 9.1
 
Assignments
33
Section 9.2
 
Participations
34
Section 9.3
 
Pledge to Federal Reserve
34
   
ARTICLE X GRANT OF SECURITY INTEREST
34
   
Section 10.1
 
Grant of Security Interest
34
       
ARTICLE XI MISCELLANEOUS
34
   
Section 11.1
 
Waivers and Amendments
34
Section 11.2
 
Notices
35
(a)
 
Generally
35
(b)
 
Electronic Communications
35
(c)
 
Use of Platform to Distribute Communications
35
Section 11.3
 
Setoff
36
Section 11.4
 
Protection of Ownership and Security Interests
36
Section 11.5
 
Confidentiality
37
Section 11.6
 
CHOICE OF LAW
37
Section 11.7
 
CONSENT TO JURISDICTION
37
Section 11.8
 
WAIVER OF JURY TRIAL
37
Section 11.9
 
Integration; Binding Effect; Survival of Terms
37
Section 11.10
 
Counterparts; Severability; Section References
38
Section 11.11
 
Patriot Act
38



EXHIBITS AND SCHEDULES
 
Exhibit I
Definitions
Exhibit II-A
Form of Cash Investment Notice
Exhibit II-B
Form of Reduction Notice
Exhibit III
Seller’s Chief Executive Office, Federal Taxpayer ID Number and Organizational
ID Number
Exhibit IV
Collection Accounts, Lock-Boxes and Lock-Box Accounts
Exhibit V
Credit and Collection Policy
Exhibit VI
Form of Servicer Report
Exhibit VII
Form of Performance Undertaking
Schedule A
Closing Documents
Schedule B
Approved Foreign Jurisdictions

 
Receivables Purchase Agreement
 
iv

--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT
 
THIS RECEIVABLES PURCHASE AGREEMENT dated as of October 3, 2016, is among:
 
(a)          Sensient Receivables LLC, a Delaware Limited liability company
(“Seller”),
(b)          Sensient Technologies Corporation, a Wisconsin corporation (“STC”),
as initial Servicer, and
(c)          Wells Fargo Bank, National Association, a national banking
association (together with its successors and assigns, the “Purchaser”).
 
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I or, if not defined
therein, the meanings assigned thereto in the Sale Agreement (hereinafter
defined).
 
PRELIMINARY STATEMENTS
 
(1)          Seller desires to sell and assign Receivables to the Purchaser from
time to time.
 
(2)          On the terms and subject to the conditions set forth herein, the
Purchaser desires to acquire Receivables from Seller from time to time.
 
NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
ARTICLE I
THE PURCHASE FACILITY
 
Section 1.1          Purchased Assets.
 
(a)          Purchase and Sale of Receivables.  On the terms and subject to the
conditions of this Agreement, on the Closing Date:  (i) Seller hereby sells,
conveys, transfers and assigns to the Purchaser, all of Seller’s right, title
and interest in and to the following:  (A) all Receivables existing as of the
close of business on the Business Day prior to the Closing Date or thereafter
arising from time to time prior to the Facility Termination Date, and all rights
and payments relating thereto, (B) all Related Security relating thereto,
whether existing on the Business Day prior to the Closing Date or thereafter
arising from time to time prior to the Facility Termination Date, (C) all
Collections thereof, whether existing on the last day of the month then most
recently ended or thereafter arising, (D) each Lock-Box and each Lock-Box
Account, whether existing on the Closing Date or thereafter arising, and (E) all
existing and future proceeds of any of the foregoing (all of the foregoing,
collectively, the “Purchased Assets”), and (ii) the Purchaser hereby purchases
the Purchased Assets and agrees to pay the purchase price therefor, a portion of
which shall be paid in cash (such portion, the “Cash Investment”), and a portion
of which shall be paid with deferred purchase obligations (such portion, the
“Deferred Purchase Price”).
 
(b)          Obligations Not Assumed.  The foregoing sale, assignment and
transfer does not constitute and is not intended to result in any assumption by
the Purchaser of any obligation of Seller, any Originator or any other Person
under or in connection with the Receivables or any Related Security, all of
which shall remain the obligations and liabilities of Seller, such Originator
and/or such other Person, as applicable.
 
Section 1.2          Cash Investments.
 
Receivables Purchase Agreement
 
-1-

--------------------------------------------------------------------------------

(a)          On the terms and subject to the conditions set forth in this
Agreement, from time to time prior to the Facility Termination Date:  (i) Seller
may request that the Purchaser make Cash Investments in the Purchased Assets in
accordance with Section 1.2(b), and (ii) the Purchaser hereby agrees to make
such Cash Investments by wiring the applicable funds to the Facility Account;
provided that under no circumstances shall the Purchaser make any Cash
Investment if, after giving effect thereto, an Investment Excess would exist and
be continuing.
 
(b)          The initial request for a Cash Investment hereunder, and each
subsequent request for an incremental Cash Investment, may be made on any
Business Day prior to the Facility Termination Date upon (i) Seller’s
irrevocable written notice in the form of Exhibit II-A hereto (each, a “Cash
Investment Notice”) to and received by the Purchaser prior to 12:00 noon (New
York time) on the requested Investment Date, specifying:  (A) the amount of cash
requested to be paid to Seller for such incremental Cash Investment (which shall
not be less than US$500,000 or a larger integral multiple of US$100,000), (B)
the requested date of such incremental Cash Investment (which shall be a
Business Day) and (C) the pro forma calculation of the Purchased Assets Coverage
Percentage after giving effect to the increase in the Capital outstanding, and
(ii) confirmation of the amount of cash requested in the Cash Investment Notice
by entering such amount the Purchaser’s electronic “C.E.O.” portal.  If any Cash
Investment Notice is received or confirmed after 12:00 noon (New York time) on a
Business Day, the Purchaser will endeavor to honor such notice on that Business
Day but will honor it not later than the next succeeding Business Day.
 
Section 1.3          Deferred Purchase Price.
 
(a)          The Deferred Purchase Price shall at any time be equal to the
aggregate Outstanding Balance of the Receivables less the Aggregate Unpaids. 
The Deferred Purchase Price shall be payable in accordance with the provisions
of Article II solely out of Collections on the Purchased Assets.  Any amount
that the Purchaser does not pay pursuant to the preceding sentence shall not
constitute a claim (as defined in § 101 of the Federal Bankruptcy Code) against
or corporate obligation of the Purchaser for any such insufficiency unless and
until such amount becomes available for distribution to Seller in accordance
with Article II.
 
(b)          The parties hereto acknowledge and agree that the Purchaser shall
have the right to, and intends to, set-off (i) Seller’s obligation to pay (or
cause to be paid) to the Purchaser all Collections on the portion of the
Purchased Assets attributable to the Deferred Purchase Price against (ii) the
Purchaser’s obligations to pay (or cause to be paid) to Seller the Deferred
Purchase Price.
 
Section 1.4          Voluntary Reductions.  If at any time Seller shall wish to
cause the reduction of Capital (but not to commence the liquidation, or
reduction to zero, of the entire Capital), Seller may do so as follows:
 
(a)          Seller shall provide the Purchaser and the Servicer with
irrevocable prior written notice in the form of Exhibit II-B hereto (each, a
“Reduction Notice”) of any proposed reduction of Capital not later than 12:00
noon (New York City time) on the Business Day on which the proposed reduction is
to occur (the “Proposed Reduction Date”).  Such Reduction Notice shall (i) be
prepared in accordance with the most recent Servicer Report, and (ii) designate
(A) the Proposed Reduction Date, and (B) the amount of Capital to be reduced
(the “Capital Reduction”) which shall be not less than US$500,000; and
 
(b)          The Servicer shall cause Collections in excess of the Required
Amounts to be set aside until they equal the desired amount of Capital
Reduction, and on the Proposed Reduction Date, the Servicer shall wire transfer
the funds so set aside to the Purchaser’s Account for application to the
outstanding Capital.
 
Receivables Purchase Agreement
 
-2-

--------------------------------------------------------------------------------

(c)          Only one (1) Reduction Notice shall be outstanding at any time.
 
Section 1.5          Mandatory Reductions.
 
(a)          Purchased Assets Coverage Percentage Computation.  The Purchased
Assets Coverage Percentage shall be initially computed on the Closing Date. 
Thereafter, until the Facility Termination Date, such Purchased Assets Coverage
Percentage shall be automatically deemed recomputed on each Business Day other
than a Termination Day.  From and after the occurrence of any Termination Day,
the Purchased Assets Coverage Percentage shall (until the event(s) giving rise
to such Termination Day are satisfied or are waived in accordance with the terms
of this Agreement) be deemed to be 100%.  The Purchased Assets Coverage
Percentage shall become zero when the Final Payout Date has occurred and the
Servicer shall have received the accrued Servicing Fee thereon.  If on any date
of determination, the Purchased Asset Coverage Percentage exceeds 100%, not
later than the next Business Day, Seller shall deliver to the Servicer, and the
Servicer shall pay to the Purchaser’s Account, the amount necessary to reduce
the Purchased Asset Coverage Percentage to 100% or less, and the Purchaser will
apply the funds received to the reduction of Capital.
 
(b)          Deemed Collections.  If on any day a Dilution occurs, Seller shall
be deemed to have received a Deemed Collection and such Deemed Collection shall
be immediately applied to reduce the Net Pool Balance by the amount of such
Deemed Collection.  To the extent the effect of such Deemed Collection on the
Net Pool Balance shall cause an Investment Excess, Seller shall deliver to the
Servicer immediately available funds in an amount equal to the lesser of (i) the
sum of all Deemed Collections deemed received by Seller and (ii) an amount
necessary to eliminate such Investment Excess, and in each case, the Servicer
shall remit the same to the Purchaser’s Account pursuant to this Section 1.5(b)
within one (1) Business Day after its receipt thereof, and the Purchaser will
apply the funds received to the reduction of Capital.
 
Section 1.6          Amount of Collections.  Notwithstanding any provision of
this Agreement to the contrary, failure to have sufficient Collections to make
any payment due and payable hereunder shall in no event defer the due date of
such payment, and Seller shall remain obligated for the amount of such
deficiency.
 
Section 1.7          Payment Requirements.  All payments in respect of Capital
shall be paid to the Purchaser’s Account.  One or more Seller Parties shall
initiate a wire transfer of amounts to be paid or deposited by it pursuant to
any provision of this Agreement no later than 2:00 p.m. (New York City time) on
the day when due in immediately available funds.  If such amounts are payable to
the Purchaser, they shall be paid to the Purchaser’s Account.  All computations
of Discount and per annum Fees under the Transaction Documents shall be made on
the basis of a year consisting of three hundred sixty (360) days for the actual
number of days elapsed.  If any amount hereunder shall be payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.
 
Section 1.8          Fees.  Seller shall pay to the Purchaser the Fees when and
as required in accordance with the Fee Letter.
 
Section 1.9          Discount.  The Capital shall accrue Discount for each day
at the applicable Discount Rate.  On each Payment Date, Seller shall pay in
arrears to the Purchaser an aggregate amount equal to the accrued and unpaid
Discount on its Capital for each day during the Calculation Period (or portion
thereof) then most recently ended.
 
Section 1.10        Voluntary Reductions of the Commitment; Clean-up Call.
 
(a)          Seller may, upon at least five (5) Business Days’ notice to the
Purchaser, terminate in whole or reduce in part, the unused portion of the
Commitment; provided that each partial reduction of the Commitment shall be in a
minimum amount of US$1,000,000 or a larger integral multiple of US$100,000.
 
Receivables Purchase Agreement
 
-3-

--------------------------------------------------------------------------------

(b)          In addition, at any time while the Capital outstanding is less than
10% of the Commitment, the Servicer shall have the right (after providing at
least five (5) Business Days’ prior written notice to the Purchaser) to purchase
all, but not less than all, of the Purchased Assets.  The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such purchase, payable in immediately available funds.  Such purchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against the Purchaser except for a representation and warranty that
the conveyance to the Servicer is being made free and clear of any Lien created
by the Purchaser.  On the date of purchase of the Purchased Assets by the
Servicer pursuant to this Section, the Commitment of the Purchaser shall
automatically terminate.
 
Section 1.11        Intent of the Parties.  The parties to this Agreement intend
that the sale, assignment and transfer of Purchased Assets to the Purchaser
shall be treated as a sale for all purposes (other than for federal, state and
local income and franchise tax purposes as provided in the following sentence). 
Notwithstanding the foregoing sentence, the Seller Parties and the Purchaser
intend and agree to treat, for U.S. federal, state and local income and
franchise tax (in the nature of income tax) purposes only, the sale, assignment
and transfer of the Purchased Assets to the Purchaser as a loan to Seller
secured by the Purchased Assets.  The provisions of this Agreement and all
related Transaction Documents shall be construed to further these intentions of
the parties.
 
Section 1.12       Designated Funding Offices.  The Purchaser at its option may
make any Cash Investment or otherwise perform its obligations hereunder through
any Funding Office (each, a “Designated Funding Office”); provided that any
exercise of such option shall not affect the obligation of the Seller Parties to
turn over Collections in accordance with the terms of this Agreement.  Any
Designated Funding Office shall be considered part of the Purchaser; provided
that such provisions that would be applicable with respect to Cash Investments
actually provided by such Affiliate or branch of the Purchaser shall apply to
such Affiliate or branch of the Purchaser to the same extent as the Purchaser.
 
ARTICLE II
PAYMENTS AND COLLECTIONS
 
Section 2.1          Collections during the Revolving Purchase Period;
Reinvestments.
 
(a)          During the Revolving Purchase Period, all Collections and Deemed
Collections received by the Servicer shall be administered in accordance with
Section 6.2 and shall be held in trust (i) for the payment of the accrued and
unpaid Aggregate Unpaids that are then due and owing, (ii) for a Reinvestment as
provided in Section 2.1(c), or (iii) for payment of the Deferred Purchase Price.
 
(b)          Capital shall not be payable during the Revolving Purchase Period
except to the extent provided in Section 1.4 and Section 1.5.
 
(c)          On each Business Day during the Revolving Purchase Period, subject
to Section 2.1(e) and to Section 4.3, Collections that are not required to be
segregated or used to pay Aggregate Unpaids (including, without limitation,
Capital payable pursuant to Section 2.1(b)) shall be first, paid to Seller as a
Cash Investment in the amount necessary to maintain the current amount of
Capital outstanding (such a Cash Investment, a “Reinvestment”), and second, paid
to Seller in reduction of the Deferred Purchase Price.
 
Receivables Purchase Agreement
 
-4-

--------------------------------------------------------------------------------

(d)          On each Payment Date during the Revolving Purchase Period, after
deduction of the Servicer’s Servicing Fee from Collections received (or deemed
received) during the Calculation Period (or portion thereof) then most recently
ended, the Servicer shall deliver to the Purchaser from the Collections received
(or deemed received) during such Calculation Period (or portion thereof), an
amount equal to the Required Amounts due and owing on such Payment Date. 
Following the Dominion Date, the Purchaser shall make distributions of the
Servicing Fee and other Required Amounts from Collections held by it.
 
(e)          If, on any Payment Date during the Revolving Purchase Period, there
are insufficient Collections to pay all amounts required to be paid pursuant to
Section 2.1(b) or Section 2.1(d), as applicable, (i) no Reinvestment shall be
made until such amounts have been paid in full, and (ii) Collections to be
applied to the Required Amounts shall be applied in the following order of
priority:
 
first, to accrued and unpaid Servicing Fees that are then due and owing to the
Servicer if not withheld by the Servicer prior to turnover of the Collections;
 
second, to out-of-pocket expenses (if any) of the Purchaser that are then due
and owing under Section 8.4;
 
third, to accrued and unpaid Discount then due and owing, including any
previously accrued Discount that remains unpaid; and
 
fourth, to all Fees accrued during the Calculation Period (or portion thereof)
then most recently ended, plus any previously accrued Fees that remain unpaid.
 
Section 2.2          Collections During the Liquidation Period.
 
(a)          On each day during the Liquidation Period, unless the Dominion Date
shall have occurred, all Collections shall be administered in accordance with
Section 6.2.
 
(b)          On each Payment Date during the Liquidation Period, unless the
Dominion Date shall have occurred, the Servicer shall wire transfer all
Collections so held by the Servicer (after deducting its Servicing Fee
therefrom) to the Purchaser’s Account for distribution and application in the
following order of priority:
 
first, to the Servicer, in payment of its Servicing Fee to the extent not
retained;
 
second, to the Purchaser, in payment of its out-of-pocket expenses in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Transaction Documents, to the extent reimbursable under
Section 8.4 and not otherwise paid by Seller;
 
third, to the Purchaser, in payment of any accrued and unpaid Discount then due
and owing on account of its Capital, including any previously accrued Discount
that was not previously paid;
 
fourth, to the Purchaser, in payment of any Fees accrued during the Calculation
Period (or portion thereof) then most recently ended, plus any previously
accrued Fees not paid on a prior Payment Date;
 
fifth, to the Purchaser, in reduction of Capital, until Capital is reduced to
$0; and
 
sixth, if the Aggregate Unpaids have been reduced to zero, to Seller, free and
clear of any interest of the Purchaser.
 
Section 2.3          Payment Rescission.  No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason.  Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Purchaser the full amount thereof together with any Discount thereon
from the date of any such rescission, return or refunding.
 
Receivables Purchase Agreement
 
-5-

--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
Section 3.1          Representations and Warranties of Seller.  Seller hereby
represents and warrants to the Purchaser as of the date hereof and as of each
Investment Date that:
 
(a)          Existence and Power.  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is duly licensed or qualified to transact business in all
jurisdictions where the character of the property owned or leased or the nature
of the business transacted by them makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified (a) will not
permanently preclude Seller or Servicer from maintaining any material action in
any such jurisdiction even though such action arose in whole or in part during
the period of such failure, and (b) will not result in any other Material
Adverse Effect.  Seller has all requisite power and authority, limited liability
company or otherwise, to conduct its business, to own its properties and to
execute and deliver, and to perform all of its obligations under, the
Transaction Documents.
 
(b)          Authorization of Sales; No Conflict as to Law or Agreements.  The
execution, delivery and performance by Seller of the Transaction Documents, the
purchases and sales of Receivables hereunder and thereunder, the issuance of the
Subordinated Notes and the consummation of the transactions herein and therein
contemplated, have been duly authorized by all necessary corporate action and do
not and will not (i) require any consent or approval of the equityholder(s) of
Seller, or any authorization, consent, approval, order, filing, registration or
qualification by or with any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, each of which has been obtained
and is in full force and effect except for the filings or notices as may be
necessary to perfect the sales to Purchaser pursuant to this Agreement, (ii)
violate any provision of any law, rule or regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve System
and Section 7 of the Exchange Act or any regulation promulgated thereunder) or
of any order, writ, injunction or decree presently in effect having
applicability to Seller or of the Organizational Documents of Seller, (iii)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other material agreement, lease or instrument to which
Seller is a party or by which it or its properties may be bound or affected, or
(iv) result in, or require, the creation or imposition of any Lien or other
charge or encumbrance of any nature upon or with respect to any of the assets
now owned or hereafter acquired by Seller; except, with respect to clauses (i),
(ii) and (iv) above, where the failure to so comply with any of the foregoing
could not reasonably be expect to have a Material Adverse Effect.
 
(c)          Legal Agreements.  This Agreement and each of the other Transaction
Documents constitute the legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except to
the extent that such enforcement may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
 
(d)          Subsidiaries.  Seller has no Subsidiaries.
 
(e)          Financial Information.  All balance sheets, all statements of
income and of cash flow and all other financial information of Seller (other
than projections) furnished to the Purchaser and described in Section 5.1(a)
have been or will be prepared in accordance with GAAP and do or will present
fairly in all material respects the financial condition and results of
operations of Seller, as at such dates and for such periods in accordance with
GAAP, subject, in the case of unaudited financial statements, to changes
resulting from normal year-end audit adjustments and the absence of footnotes.
 
Receivables Purchase Agreement
 
-6-

--------------------------------------------------------------------------------

(f)          Material Adverse Effect.  Since the date of Seller’s formation, no
event has occurred that would have a Material Adverse Effect.
 
(g)          Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of Seller, threatened against or affecting Seller or the assets
of Seller before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.
 
(h)          Regulation U.  Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Purchase will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
 
(i)          Taxes.  Seller has paid or caused to be paid to the proper
authorities when due all federal and all material state and local Taxes required
to be withheld and paid by it.  Seller has filed all federal, state and local
Tax returns which to the knowledge of the officers of Seller are required to be
filed, and Seller has paid or caused to be paid to the respective taxing
authorities all taxes as shown on said returns or on any assessment received by
it to the extent such taxes have become due, other than taxes whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which Seller has provided adequate reserves in accordance
with GAAP and to the extent that nonpayment would not result in a Material
Adverse Effect.
 
(j)          Investment Company Act; Volcker Rule.  Seller (i) is not a “covered
fund” under the Volcker Rule and (ii) is not required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or any successor statute (the “’40 Act”).  In determining that
Seller is not a covered fund, Seller does not rely solely on the exemption from
the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the ’40 Act or is entitled to the benefit of the exclusion for loan
securitizations in the Volcker Rule under 17 C.F.R. 75.10(c)(8).
 
(k)         Solvency.  Seller is and, upon the making of any purchase under the
Sale Agreement or sale under this Agreement, will be, Solvent.
 
(l)          Compliance With Laws.  Seller has complied with all applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government or any instrumentality or agency thereof having jurisdiction over the
conduct of its business or the ownership of its assets and rights, where failure
to comply could reasonably be expected to result in a Material Adverse Effect.
 
(m)         Good Title.  Immediately prior to or contemporaneously with each
Cash Investment or Reinvestment hereunder, Seller shall be the legal and
beneficial owner of all of the existing Receivables and Related Security with
respect thereto, free and clear of any Lien except as created by the Transaction
Documents and except for Permitted Liens.  There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s Security Interest in each Receivable, its Collections and the Related
Security.
 
(n)          Perfection.  Assuming the filing of the financing statements
approved by Seller on the date hereof, this Agreement, together with such
financing statements, is effective to create in favor of the Purchaser, a valid
and perfected Security Interest in the Collateral, free and clear of any Lien
except as created by the Transactions Documents and except for Permitted Liens.
 
Receivables Purchase Agreement
 
-7-

--------------------------------------------------------------------------------

(o)          Places of Business and Locations of Records.  Seller’s principal
place of business, chief executive office and the other locations (if any) where
its Records are located are at the addresses listed on Exhibit III or such other
locations of which the Purchaser has been notified in accordance with Section
5.2(a) in jurisdictions where all action required by Section 12.4(a) has been
taken and completed.  Seller’s Federal Employer Identification Number and
Organizational Identification Number are correctly set forth on Exhibit III.
 
(p)          Collections.  The conditions and requirements set forth in Section
5.1(p) and Section 6.2 have at all times been satisfied and duly performed in
all material respects.  Exhibit IV hereto (as updated from time to time by
written notice from the Servicer to the Purchaser), sets forth (i) the names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts, and (ii) the addresses of all Lock-Boxes, the numbers of
all associated Lock-Box Accounts and the name and address of each Collection
Bank.  To the best of Servicer’s knowledge, no Seller Party or Originator Seller
has granted any Person (other than the other Seller Party and the Purchaser)
access to or control of any Lock-Box, Lock-Box Account or Collection Account, or
the right to take dominion and control of any such Lock-Box, Lock-Box Account or
Collection Account at a future time or upon the occurrence of a future event. 
To the extent that funds other than Collections are deposited into any
Collection Account or Lock-Box Account, Seller or the Servicer can promptly
trace and identify which funds constitute Collections.
 
(q)          Names.  Except as stated on Exhibit V as amended from time to time
upon written notice to the Purchaser provided all necessary UCC financing
statements and financing statement amendments are delivered to the Purchaser in
connection with such amendments, in the past five (5) years, Seller has not used
any legal names, trade names or assumed names other than the name in which it
has executed this Agreement.
 
(r)          Ownership of Seller.  STC owns directly 100% of the issued and
outstanding membership interests of Seller, free and clear of any Lien. 
Seller’s membership interests are validly issued and there are no options,
warrants or other rights to acquire membership interests of Seller.
 
(s)          Compliance with Credit and Collection Policy.  Seller has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract.
 
(t)          Payments to Applicable Originator.  With respect to each
Receivable, Seller has given reasonably equivalent value to the applicable
Originator in consideration therefor and such transfer was not made for or on
account of an antecedent debt.  No transfer by any Originator of any Receivable
under the Sale Agreement is or may be voidable under any section of the Federal
Bankruptcy Reform Code.
 
(u)          Enforceability of Contracts.  Each Contract with respect to each
Receivable is effective to create, and has created, a valid and binding
obligation of the related Obligor to pay the Outstanding Balance of such
Receivable created thereunder and any accrued interest thereon, enforceable
against such Obligor in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
 
(v)          Eligible Receivables.  Each Receivable included in the Net Pool
Balance on a Servicer Report as an Eligible Receivable was an Eligible
Receivable as of the last day of the period covered by such Servicer Report, and
the Outstanding Balance of each such Eligible Receivable as of the last day of
the Calculation Period covered by such Servicer Report was accurately set forth
on such Servicer Report.
 
Receivables Purchase Agreement
 
-8-

--------------------------------------------------------------------------------

(w)         Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws.  Seller
is not, nor to its knowledge, is any of its Affiliates (i) an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) in violation
of (A) the Trading with the Enemy Act, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) or any enabling legislation or executive order relating thereto or
(C) the Patriot Act (collectively, the “Anti-Terrorism Laws”) or (iii) a
Sanctioned Person.  No part of the proceeds of any Cash Investment hereunder
will be unlawfully used directly or indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country, or in any other manner that will result in any
violation by any Person (including the Purchaser) of any Anti-Terrorism Laws. 
Seller has implemented and maintains in effect policies and procedures designed
to ensure compliance by Seller and its directors, officers, employees and agents
in all material respects with Anti-Corruption Laws and applicable Sanctions, and
Seller and, to its knowledge, its directors, officers, employees and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.
 
Section 3.2          Representations and Warranties of the Servicer.  The
Servicer hereby represents and warrants to the Purchaser as of the date hereof
and as of the date of each Cash Investment and Reinvestment that:
 
(a)          Existence and Power.  The Servicer and its Subsidiaries are each
corporations or limited liability companies duly incorporated or organized, as
the case may be, validly existing and in good standing under the laws of their
respective jurisdictions of incorporation or organization, and are each duly
licensed or qualified to transact business in all jurisdictions where the
character of the property owned or leased or the nature of the business
transacted by them makes such licensing or qualification necessary, except where
the failure to be so licensed or qualified (a) will not permanently preclude the
Servicer or any Subsidiary from maintaining any material action in any such
jurisdiction even though such action arose in whole or in part during the period
of such failure, and (b) will not result in any other Material Adverse Change. 
The Servicer has all requisite power and authority, corporate or otherwise, to
conduct its business, to own its properties and to execute and deliver, and to
perform all of its obligations under, the Transaction Documents.
 
(b)          Authorization; No Conflict as to Law or Agreements.  The execution,
delivery and performance by the Servicer of the Transaction Documents to which
it is a party, and the consummation of the transactions herein and therein
contemplated, have been duly authorized by all necessary corporate action and do
not and will not (a) require any consent or approval of the stockholders of the
Servicer, or any authorization, consent, approval, order, filing, registration
or qualification by or with any governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, each of which has been
obtained and is in full force and effect, except where the failure to obtain
such authorization, consent, approval, order, filing, registration or
qualification could not reasonably be expected to have a Material Adverse
Effect, (b) violate any provision of any law, rule or regulation (including,
without limitation, Regulation X of the Board of Governors of the Federal
Reserve System and Section 7 of the Exchange Act or any regulation promulgated
thereunder) or of any order, writ, injunction or decree presently in effect
having applicability to the Servicer or of the Organizational Documents of the
Servicer, except to the extent that any such violation could not reasonably be
expect to have a Material Adverse Effect, (c) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which the Servicer or any
Subsidiary is a party or by which it or its properties may be bound or affected,
except to the extent that any such breach or default could not reasonably be
expect to have a Material Adverse Effect, or (d) result in, or require, the
creation or imposition of any Lien or other charge or encumbrance of any nature
upon or with respect to any of the properties now owned or hereafter acquired by
the Servicer or any Subsidiary.
 
Receivables Purchase Agreement
 
-9-

--------------------------------------------------------------------------------

(c)          Legal Agreements.  This Agreement and the other Transaction
Documents to which the Servicer is a party constitute the legal, valid and
binding obligations of the Servicer, enforceable against it in accordance with
their respective terms, except to the extent that such enforcement may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by general equitable principles.
 
(d)          Ownership of Seller.  STC owns directly 100% of the issued and
outstanding membership interests of Seller, free and clear of any Lien (other
than Liens granted in connection with the Senior Credit Agreement).
 
(e)          Financial Condition.  STC has heretofore furnished to the Purchaser
the audited consolidated financial statements of STC and its Subsidiaries for
the year ended December 31, 2015.  Those financial statements fairly present in
all material respects the consolidated financial condition of STC on the date
thereof and the results of its operations and cash flows for the period then
ended, and were prepared in accordance with GAAP.  The information, exhibits and
reports furnished by the Servicer to the Purchaser, taken as a whole, in
connection with the negotiation of or compliance with the Transaction Documents
did not contain any material misstatement of fact or omit to state a material
fact or any fact necessary to make the statements contained therein not
misleading.
 
(f)          Material Adverse Effect.  No event has occurred since December 31,
2015 that could reasonably be expected to have a Material Adverse Effect.
 
(g)          Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of the Servicer, threatened against or affecting the Servicer
or any Subsidiary or the properties of the Servicer or any Subsidiary before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.  Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, the Servicer knows of
no material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 3.2(e).
 
(h)          Regulation U.  Neither the Servicer nor any Subsidiary is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System), and no part of the proceeds of any Cash Investment
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.
 
(i)          Taxes.  The Servicer and its Subsidiaries have each paid or caused
to be paid to the proper authorities when due all federal and all material state
and local Taxes required to be withheld and paid by them.  The Servicer and its
Subsidiaries have each filed all federal, state and local Tax returns which to
the knowledge of the officers of the Servicer or any Subsidiary are required to
be filed, and Servicer and its Subsidiaries have each paid or caused to be paid
to the respective taxing authorities all taxes as shown on said returns or on
any assessment received by it to the extent such taxes have become due, other
than taxes whose amount, applicability or validity is being contested in good
faith by appropriate proceedings and for which the Servicer or applicable
Subsidiary has provided adequate reserves in accordance with GAAP and to the
extent that nonpayment would not result in a Material Adverse Effect.
 
Receivables Purchase Agreement
 
-10-

--------------------------------------------------------------------------------

(j)          Burdensome Restrictions.  Neither the Servicer nor any Subsidiary
is a party to or bound by any agreement, or subject to any restriction in any
Organizational Document, or any requirement of law, which would reasonably be
expected to have a Material Adverse Effect.  Neither the Servicer nor any
Subsidiary is a party to any presently effective agreement that, if entered into
after the date hereof, (excluding this Agreement) limiting the ability of any
Subsidiary to make any payments directly or indirectly to the Servicer, by way
of dividends, advances, repayments of loans or advances, reimbursements of
management and any other intercompany charges, expenses and accruals or other
returns on investments, or any other agreement or arrangement which restricts
the ability of any such Subsidiary to make any payment, directly or indirectly,
to the Servicer.
 
(k)         Titles and Liens.  The Servicer or one of its Subsidiaries has good
title to each of the properties and assets material to the operations of the
Servicer and its Subsidiaries, taken as a whole, which it purports to own or
which are reflected as owned on its books and records, in each case free and
clear of all Liens and encumbrances, except for Liens and encumbrances permitted
by the Credit Agreement and covenants, restrictions, rights, easements and
irregularities in title which do not materially interfere with the business or
operations of the Servicer and its Subsidiaries taken as a whole.
 
(l)          ERISA.  The present value of all accumulated benefit obligations
under each Plan (based on assumptions used for purposes of FASB No. 87) did not,
as of any January 1, hereafter exceed by more than $20,000,000 the value of the
assets of such Plan, and the present value of all accumulated benefit
obligations of all under-funded Plans (based on FASB No. 87 assumptions) did
not, as of any January 1, hereafter, exceed by more than $20,000,000 the value
of the assets of all under-funded Plans, and no liability to the Pension Benefit
Guaranty Corporation or the Internal Revenue Service in excess of such amount
has been, or is expected by the Servicer or any Subsidiary or ERISA Affiliate to
be, incurred with respect to any Plan that could become a liability of the
Servicer or any Subsidiary except to the extent that any such circumstance could
not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in the Servicer’s financial statements, neither the Servicer nor any
Subsidiary has any contingent liability with respect to any post-retirement
benefit under a Welfare Plan in excess of $20,000,000, other than liability for
continuation coverage described in Part 6 of Subtitle B of Title I of ERISA.
 
(m)         Insurance.  The properties of the Servicer and its Subsidiaries are
insured with responsible and reputable insurance companies not Affiliates of the
Servicer, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Servicer and such Subsidiaries
operate.
 
(n)          Compliance With Laws.  The Servicer and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, assets and rights,
where failure to comply would have a Material Adverse Effect.
 
(o)          No Contractual Default.  Neither the Servicer nor any Subsidiary is
in violation of any term of any contract, agreement, judgment or decree, the
violation of which would (individually or together with all other such
violations in existence) have in a Material Adverse Effect.
 
(p)          Information.  No Servicer Report or other written information
furnished by the Servicer to the Purchaser for purposes of or in connection with
this Agreement and the transactions contemplated hereby, when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make such information (taken as a whole) not materially misleading
in light of the circumstances under which made (it being recognized by the
Purchaser that any projections and forecasts provided by the Servicer are based
on good faith estimates and assumptions believed by the Servicer to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may materially differ from projected or forecasted results).  Each
submission of a Servicer Report shall be deemed to be a reaffirmation of the
foregoing representation.
 
Receivables Purchase Agreement
 
-11-

--------------------------------------------------------------------------------

(q)          Collections.  The conditions and requirements set forth in Section
5.1(p) and Section 6.2 have at all times been satisfied and duly performed in
all material respects by Seller or the Servicer.  Exhibit IV hereto (as updated
from time to time by written notice from the Servicer to the Purchaser), sets
forth (i) the names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts, and (ii) the addresses of all
Lock-Boxes, the numbers of all associated Lock-Box Accounts and the name and
address of each Collection Bank.  To the best of Servicer’s knowledge, no Seller
Party or Originator has granted any Person, other than the Seller Parties and
the Purchaser, access to or control of any Lock-Box, Lock-Box Account or
Collection Account, or the right to take dominion and control of any such
Lock-Box, Lock-Box Account or Collection Account at a future time or upon the
occurrence of a future event.  To the extent that funds other than Collections
of Receivables are deposited into any Collection Account, the Servicer can
promptly trace and identify which funds constitute Collections of the
Receivables.
 
(r)          Compliance with Credit and Collection Policy.  The Servicer has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract.
 
(s)          Anti-Terrorism; Anti-Money Laundering; Anti-Corruption Laws. 
Neither the Servicer nor any Subsidiary or, to their knowledge, any of their
Affiliates (a) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (b) is in violation of (i) the Trading with the Enemy Act, (ii)
any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V) or any enabling legislation or
executive order relating thereto or (iii) the Patriot Act (collectively, the
“Anti-Terrorism Laws”) or (c) is a Sanctioned Person.  No part of the proceeds
of any Cash Investment hereunder will be unlawfully used directly or indirectly
to fund any operations in, finance any investments or activities in or make any
payments to, a Sanctioned Person or a Sanctioned Country, or in any other manner
that will result in any violation by any Person (including the Purchaser) of any
Anti-Terrorism Laws.  The Servicer has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Servicer, its
Subsidiaries and their respective directors, officers, employees and agents in
all material respects with Anti-Corruption Laws and applicable Sanctions, and
the Servicer, its Subsidiaries and, to their knowledge, their respective
directors, officers, employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
 
ARTICLE IV
CONDITIONS OF CLOSING AND CASH INVESTMENTS
 
Section 4.1          Conditions Precedent to Closing.  The effectiveness of this
Agreement is subject to the conditions precedent that (a) the Purchaser shall
have received on or before the Closing Date the documents listed on Schedule A
hereto, and (b) the Purchaser shall have received all Fees required to be paid
on such date pursuant to the terms of the Fee Letter.
 
Section 4.2          Conditions Precedent to Initial Cash Investment.  The
initial Cash Investment under this Agreement may be made on or after the Closing
Date and is subject to the conditions precedent that (a) the conditions in
Section 4.1 have been satisfied, and (b) the Purchaser shall have received
payment of all expenses required to be paid as of such date pursuant to the
terms of this Agreement for which Seller has received an invoice as of the
Closing Date.
 
Receivables Purchase Agreement
 
-12-

--------------------------------------------------------------------------------

Section 4.3          Conditions Precedent to All Cash Investments and
Reinvestments.  Each Cash Investment, including each Reinvestment, shall be
subject to the conditions precedent that (a) the Servicer shall have delivered
to the Purchaser on or prior to the date of such Investment, in form
satisfactory to the Purchaser, all Servicer Reports as due on or before the
applicable Investment Date under Section 6.6 within any applicable period of
grace unless waived in accordance with this Agreement, (b) the Facility
Termination Date shall not have occurred, and (c) on the applicable Investment
Date, the following statements shall be true (and acceptance of the proceeds of
such Investment shall be deemed a representation and warranty by Seller that
such statements are then true):
 
(i)           the representations and warranties set forth in Article III are
true and correct in all material respects on and as of the Investment Date of
such Investments as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall remain true and correct in
all material respects as of such earlier date;
 
(ii)          no event has occurred and is continuing, or would result from such
Investment, that constitutes an Amortization Event or a Potential Amortization
Event; and
 
(iii)          no Investment Excess exists or will result from such Investment.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Purchaser), occur automatically on each day that the Servicer
shall receive any Collections without the requirement that any further action be
taken on the part of any Person and notwithstanding the failure of Seller to
satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Purchaser, which right may be exercised at any time on demand of the Purchaser,
to rescind the related Reinvestment and direct Seller to pay to the Purchaser an
amount equal to the Collections prior to the Amortization Date that were applied
to the affected Reinvestment.
 
ARTICLE V
COVENANTS
 
Section 5.1          Affirmative Covenants of Seller Parties.  Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of the Commitment:
 
(a)          Financial Statements.  Each of the Seller Parties will keep,
accurate books of record and account for itself in which true and complete
entries will be made in accordance with GAAP, and the Seller Parties will
deliver to the Purchaser:
 
(i)           As soon as available, and in any event within 90 days after the
end of each fiscal year of STC:  (A) a copy of the annual audit report of STC
and its Subsidiaries prepared by nationally recognized independent certified
public accountants, which annual report shall include the balance sheet of STC
and its Subsidiaries as at the end of such fiscal year and the related
statements of income, shareholders’ equity and cash flows of STC and its
Subsidiaries for the fiscal year then ended, all presented on a consolidated
basis in reasonable detail and all prepared in accordance with GAAP, and (b) a
copy of the unaudited balance sheet of Seller as at the end of such fiscal year
and the related statements of income, member’s equity and cash flows of Seller
for the fiscal year then ended prepared in accordance with GAAP.
 
Receivables Purchase Agreement
 
-13-

--------------------------------------------------------------------------------

(ii)           As soon as available and in any event within 60 days after the
end of each of the first three quarters of each fiscal year of STC, the balance
sheet of STC and its Subsidiaries as at the end of such quarter and related
statements of earnings and cash flows of STC and its Subsidiaries for such
quarter and for the year to date, in reasonable detail and prepared on a
consolidated basis in accordance with GAAP, subject to year-end adjustments.
 
(iii)          A copy of each Compliance Certificate (under and as defined in
the Senior Credit Agreement) together with a cover letter authorizing reliance
thereon by the Purchaser in its capacity as such.
 
(b)          Other Notices.  The Seller Parties will deliver to the Purchaser:
 
(i)           Promptly after the sending or filing thereof, copies of all
regular and periodic financial reports which STC or any Subsidiary shall file
with the SEC or any national securities exchange.
 
(ii)          Immediately after the commencement thereof, notice in writing of
all litigation and of all proceedings before any governmental or regulatory
agency affecting STC or any of its Subsidiaries which, if adversely determined,
could be reasonably expected to have a Material Adverse Effect or which seek a
monetary recovery against STC or any Subsidiary (other than Seller) combined in
excess of $10,000,000 or in any amount greater than or equal to $15,775 against
Seller.
 
(iii)         As promptly as practicable (but in any event not later than five
Business Days) after an officer of any Seller Party obtains knowledge of the
occurrence of any Potential Amortization Event or Amortization Event, notice of
such occurrence, together with a detailed statement by a Responsible Officer of
such Seller Party of the steps being taken by such Seller Party to cure the
effect of such event.
 
(iv)         Promptly upon becoming aware of any Reportable Event or the
occurrence of a prohibited transaction (as defined in Section 4975 of the Code
or Section 406 of ERISA) in connection with any Plan or any trust created
thereunder, which could reasonably be expected to result in a liability to STC
or any Subsidiary other than Seller in excess of (A) $20,000,000 in the case of
STC or any Subsidiary other than Seller, or (B) any amount greater than or equal
to $15,775 in the case of Seller, a written notice specifying the nature
thereof, what action STC or such Subsidiary, as applicable, has taken, is taking
or proposes to take with respect thereto, and, when known, any action taken or
threatened by the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the Department of Labor with respect thereto.
 
(v)          Promptly upon their receipt, copies of (i) all notices received by
STC, any Subsidiary or ERISA Affiliate of the Pension Benefit Guaranty
Corporation’s intent to terminate any Plan or to have a trustee appointed to
administer any Plan, and (ii) all notices received by STC, any Subsidiary or any
ERISA Affiliate from a Multiemployer Plan concerning the imposition or amount of
withdrawal liability imposed pursuant to Section 4202 of ERISA, which withdrawal
liability individually or in the aggregate exceeds (A) $20,000,000 in the case
of STC or any Subsidiary other than Seller, or (B) any amount greater than or
equal to $15,775 in the case of Seller.
 
Receivables Purchase Agreement
 
-14-

--------------------------------------------------------------------------------

(vi)         Promptly after the occurrence thereof, notice of any Accounting
Practices Change.
 
(vii)        Notice of the occurrence of any event or condition that has had a
Material Adverse Effect.
 
(viii)       Notice of the occurrence of the “Termination Date” under the Sale
Agreement.
 
(ix)          At least ten (10) days prior to any proposed change of the
Independent Manager, notice of such proposed change together with a certificate
of Seller certifying that the proposed replacement manager satisfies the
criteria set forth in the definition of “Independent Manager.”
 
(x)          Such other information respecting the Receivables or the financial
condition and results of operations of STC or any Subsidiary as the Purchaser
may from time to time reasonably request.
 
(c)          Electronic Delivery.  Documents required to be delivered pursuant
to this Section 5.1 may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which STC posts such
documents, or provides a link thereto on STC’s website on the Internet at the
website address of sensient-tech.com; or (ii) on which such documents are posted
on any Seller Party’s behalf on an Internet or intranet website, if any, to
which the Purchaser has access (whether a commercial, third-party website or
whether sponsored by the Purchaser); provided that the Seller Parties shall
notify the Purchaser (by telecopier or electronic mail) of the posting of any
such documents.  Notwithstanding anything herein to the contrary, any financial
information, report, proxy statement or other material required to be delivered
pursuant to this Section 5.1 shall be deemed to have been furnished to the
Purchaser on the date that such financial information, report, proxy statement
or other material is posted to the Securities and Exchange Commission’s website
at www.sec.gov.
 
(d)          Compliance with Laws.  Each of the Seller Parties will comply with
the requirements of applicable laws and regulations, the non-compliance with
which would have a Material Adverse Effect.  In addition, and without limiting
the foregoing sentence, each of the Seller Parties will (i) ensure, and cause
each of its Subsidiaries (if any) to ensure, that no Person who owns a
controlling interest in or otherwise controls such Person is or shall be a
Sanctioned Person, (ii) not use or permit the use of the proceeds of any Cash
Investment or Reinvestment to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto,
and (iii) comply, and cause each Subsidiary to comply, with all Anti-Terrorism
Laws.
 
(e)          Payment of Taxes and Other Claims.  Each of the Seller Parties will
and will cause each of its Subsidiaries (if any) to pay or discharge, when due,
(i) all Taxes, assessments and governmental charges levied or imposed upon it or
upon its income or profits, or upon any properties belonging to it, prior to the
date on which penalties attach thereto, (ii) all federal, state and local Taxes
required to be withheld by it, and (iii) all lawful claims for labor, materials
and supplies which, if unpaid, might by law become a lien or charge upon any
properties of such Seller Party or any Subsidiary; provided that neither the
Seller Parties nor any Subsidiary shall be required to pay any such tax,
assessment, charge or claim (A) whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which such Person has
provided adequate reserves in accordance with GAAP or (B) where failure to pay
such tax, assessment, charge or claim could not reasonably be expected to result
in a liability in excess of (1) $5,000,000 in the case of STC and any Subsidiary
other than Seller, or (2) any amount greater than or equal to $15,775 in the
case of Seller.
 
(f)          Insurance.  Each of the Seller Parties will, and will cause each of
its Subsidiaries (if any) to, obtain and maintain insurance with insurers
reasonably believed by such Seller Party or such Subsidiary to be responsible
and reputable, in such amounts and against such risks as are consistent with
sound business practice.
 
Receivables Purchase Agreement
 
-15-

--------------------------------------------------------------------------------

(g)          Preservation of Legal Existence.  Each of the Seller Parties will
preserve and maintain its corporate or limited liability company existence, as
applicable, and all of its rights, privileges and franchises.
 
(h)          Use of Proceeds.  Seller will use the proceeds of each Cash
Investment solely (i) to pay for Receivables under the Sale Agreement, (ii) to
make permitted payments on the Subordinated Notes, (iii) to make permitted
distributions to its member in accordance with the Transaction Documents, and
(iv) to pay Seller’s reasonable and necessary operating expenses.  Seller will
not use any of the proceeds of the Cash Investments to purchase or carry any
“margin stock” (as defined in Regulation U) or to make any acquisition of any
corporation, limited liability company or other business entity and will not
permit the proceeds of any Cash Investment to be used in a manner inconsistent
with the second sentence of Section 3.1(w).
 
(i)           Audits.  Such Seller Party will, from time to time during regular
business hours as requested by the Purchaser upon not less than ten (10) days
written notice and at the sole cost of such Seller Party, permit the Purchaser,
or its respective agents or representatives (and shall cause each Originator to
permit the Purchaser, or its respective agents or representatives):  (i) to
examine and make copies of and abstracts from all Records in the possession or
under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Person during reasonable business hours
for the purpose of examining such materials described in clause (i) above, and
to discuss matters relating to such Person’s financial condition or the
Receivables and the Related Security or any Person’s performance under any of
the Transaction Documents or any Person’s performance under the Contracts and,
in each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters (each such visit, a “Review”); provided that,
so long as no Amortization Event has occurred and is continuing, only one Review
(which Review may apply to both Seller and the Servicer) will be permitted under
this Section 5.1(i) in any period beginning on October 3, in each year on and
after the Closing Date and ending on each anniversary thereof in the succeeding
year.
 
(j)          Keeping and Marking of Records and Books.
 
(i)          The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable).  The
Servicer will (and will cause each Originator to) give the Purchaser notice of
any material change in the administrative and operating procedures related to
collection procedures, cash application, credit approval, credit memo approval
and payment terms.
 
(ii)          The Servicer will (and will cause each Originator to) (A) on or
prior to the Closing Date, include a notation in its master data processing
records relating to the Receivables to indicate that the Receivables are “SOLD
RECEIVABLES” or mark or program its customer master table so that all reports
printed therefrom relating to the Receivables will contain “SOLD RECEIVABLES” in
the title of such report, and (B) solely if requested by the Purchaser following
the occurrence and during the continuation of an Amortization Event, deliver to
the Purchaser all Contracts (and will use best efforts to deliver all multiple
originals of any such Contract) relating to the Receivables that are in the
Servicer’s possession.
 
Receivables Purchase Agreement
 
-16-

--------------------------------------------------------------------------------

(k)         Compliance with Contracts and Credit and Collection Policy.  The
Servicer will (and will cause each Originator to) timely and fully (i) perform
and comply in all material respects with all provisions, covenants and duties
required to be observed by it under the Contracts related to the Receivables,
and (ii) comply in all material respects with the Credit and Collection Policy
in regard to each Receivable and the related Contract.
 
(l)          Performance and Enforcement of the Sale Agreement and the
Performance Undertaking.  Seller will perform, and will require each of the
Originators to perform, each of its obligations and undertakings under and
pursuant to the Sale Agreement.  Seller will purchase Receivables under the Sale
Agreement in strict compliance with the terms thereof and will diligently
enforce the rights and remedies accorded to it as the buyer under the Sale
Agreement.  Seller will take all actions to perfect and enforce its rights and
interests (and the rights and interests of the Purchaser as assignee of Seller)
under the Sale Agreement and the Performance Undertaking as the Purchaser may
from time to time reasonably request, including, without limitation, making
claims to which it may be entitled under any indemnity, reimbursement or similar
provision contained in the Sale Agreement.
 
(m)         Ownership.  Seller will (or, to the extent required pursuant to the
Sale Agreement, will require each Originator to) take all necessary action to
(i) vest legal and equitable title to the Receivables, the Related Security and
the Collections irrevocably in Seller, free and clear of any Liens other than
Liens in favor of the Purchaser, and (ii) establish and maintain, in favor of
the Purchaser, a valid and perfected first priority Security Interest in the
Collateral to the full extent contemplated herein, free and clear of any Liens
other than Liens in favor of the Purchaser (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate
jurisdictions) to perfect the Purchaser’s Security Interest in the Collateral
and such other action to perfect, protect or more fully evidence the Security
Interest of the  Purchaser as the Purchaser may reasonably request.
 
(n)          Separateness.  Seller acknowledges that the Purchaser is entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from each of the Originators and
their respective other Affiliates (each, a “Related Entity”).  Accordingly,
Seller will:
 
(i)           maintain its books and records and bank accounts separate from
those of any other Related Entity;
 
(ii)          at all times hold itself out to the public and all other Persons
as a legal entity separate from its member and any other Person;
 
(iii)         have a board of managers separate from that of its member and any
other Person;
 
(iv)         file its own tax returns, if any, as may be required under
applicable law, to the extent (1) not part of a consolidated group filing a
consolidated return or returns or (2) not treated as a division for tax purposes
of another taxpayer, and pay any taxes so required to be paid under applicable
law;
 
(v)          conduct its business in its own name and strictly comply with all
organizational formalities to maintain its separate existence;
 
(vi)         maintain separate financial statements;
 
Receivables Purchase Agreement
 
-17-

--------------------------------------------------------------------------------

(vii)        maintain an arm’s length relationship with each other Related
Entity;
 
(viii)      except as contemplated herein or in any other Transaction Document,
not pledge its assets for the benefit of any other Person;
 
(ix)         correct any known misunderstanding regarding its separate identity;
 
(x)           maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities;
 
(xi)         cause its board of managers to keep minutes of any meetings and
actions and observe all other Delaware limited liability company formalities;
 
(xii)         not acquire any securities of its member;
 
(xiii)        act solely in its own name and through its own authorized
managers, members, officers and agents, except as expressly permitted under the
Transaction Documents; and
 
(xiv)       cause its managers, officers, agents and other representatives to
act at all times with respect to Seller consistently and in furtherance of the
foregoing and in the best interests of Seller.
 
(o)          Collections.  The Seller Parties shall, or will cause the
Originators to, direct all Obligors to make payments of the Receivables (i)
directly to a Lock-Box that clears through a Lock-Box Account which at all times
after November 3, 2016 is subject to a Control Agreement, or (ii) directly to a
Collection Account which at all times after November 3, 2016 is subject to a
Control Agreement.
 
Section 5.2          Negative Covenants of Seller Parties.  Until the date on
which the Aggregate Unpaids have been paid in full (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted) and the termination or expiration of the Commitment:
 
(a)          Name Change, Offices and Records.  Seller will not change its name,
identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have:  (i) given the Purchaser at
least ten (10) days’ prior written notice thereof and (ii) delivered to the
Purchaser all financing statements, instruments and other documents reasonably
requested by the Purchaser in connection with such change or relocation.
 
(b)          Change in Payment Instructions to Obligors.  Except as may be
required by the Purchaser pursuant to Section 6.2 from and after the Dominion
Date, such Seller Party will not (i) add or terminate any bank as a Collection
Bank, (ii) add or terminate any Lock-Box, Lock-Box Account or Collection
Account, unless the Purchaser shall have received:  (A) at least ten (10) days
before the proposed effective date therefor, written notice of such addition,
termination or change, together with an updated version of each of Exhibit III
to the Sale Agreement and Exhibit IV to this Agreement, (B) with respect to the
addition of a Collection Account, Lock-Box or Lock-Box Account, an executed
Control Agreement (or an executed amendment to an existing Control Agreement)
with respect to the new Collection Account , Lock-Box or Lock-Box Account prior
to depositing any Collections therein, and (C) concurrently with or promptly
after termination of any Collection Account, Lock-Box or Lock-Box Account, an
executed amendment to the applicable Control Agreement reflecting the terminated
Collection Account’s, Lock-Box’s or Lock-Box Account’s deletion.  In addition,
except as may be required by the Purchaser pursuant to Section 6.2(d) from and
after the Dominion Date, such Seller Party will not make any change in the
instructions to any Obligor as to where payments on the Receivables should be
made; provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account or Lock-Box Account that is
subject to a Control Agreement.
 
Receivables Purchase Agreement
 
-18-

--------------------------------------------------------------------------------

(c)          Modifications to Contracts and Credit and Collection Policy.  The
Servicer will not make any change to the Credit and Collection Policy that could
reasonably be expected to adversely impact the Receivables in any material
respect without the prior written consent of the Purchaser (which consent will
not be unreasonably withheld or delayed but which, may be conditioned upon
changes in one or more ratios, reserves or Concentration Limits contained in
this Agreement to the extent they are impacted by such change).  Except as
provided in Section 6.2(d), no Seller Party will, or will permit any Originator
to, extend, amend or otherwise modify the payment terms of any Receivable or any
Contract related to such Receivable in any material respect other than in
accordance with the Credit and Collection Policy.
 
(d)          Sales, Liens.  Other than pursuant to the Transaction Documents,
Seller will not sell, assign (by operation of law or otherwise) or otherwise
dispose of, or grant any option with respect to, or create or suffer to exist
any Lien upon (including, without limitation, the filing of any financing
statement) or with respect to, any Receivable, Related Security or Collections,
or upon or with respect to any Contract under which any Receivable arises, or
any Lock-Box, Lock-Box-Account or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of
the interests therein in favor of the Purchaser provided for herein), and Seller
will defend the right, title and interest of the Purchaser in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Seller or any Originator.
 
(e)          Amendment or Termination of Sale Agreement.  Seller will not amend,
modify, waive any provision of or terminate the Sale Agreement or send any
termination notice to any Originator in respect thereof without the prior
written consent of the Purchaser.
 
(f)          Restricted Junior Payments.  After the occurrence and during the
continuance of any Amortization Event, Seller will not make any Restricted
Junior Payment while any Aggregate Unpaids remain outstanding.
 
(g)          Seller Debt.  Except as contemplated by the Transaction Documents,
Seller will not incur or permit to exist any Debt or liability on account of
deposits except:  (i) the Aggregate Unpaids, (ii) the Subordinated Loans, and
(iii) other current accounts payable arising in the ordinary course of business
and not overdue, unless such overdue accounts payable are disputed and being
contested in good faith.
 
(h)          Sanctions.  Seller will not, directly or indirectly, use the
proceeds of any Cash Investment, or lend, contribute or otherwise provide such
proceeds to any Affiliate, joint venture partner or other individual or entity,
to fund activities of or business with any individual or entity in a Sanctioned
Country, or in any other manner that will result in a violation by any
individual or entity participating in the transaction, whether as the Purchaser
or otherwise, of Sanctions.
 
ARTICLE VI
ADMINISTRATION AND COLLECTION
 
Section 6.1          Designation of the Servicer.
 
(a)          The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 6.1.  STC is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement.  At any time after the occurrence and during the
continuance of an Amortization Event resulting from an action or inaction of, or
circumstance existing with respect to, the Servicer (each, a “Servicer
Termination Event”), the Purchaser may at any time, upon written notice to the
current Servicer and Seller, designate as the Servicer any Person to succeed STC
or any successor Servicer.
 
Receivables Purchase Agreement
 
-19-

--------------------------------------------------------------------------------

(b)          STC may delegate to the its Subsidiaries, including the
Originators, as sub-servicers of the Servicer (each such Subsidiary, a
“Sub-Servicer”), certain of its duties and responsibilities as the Servicer
hereunder in respect of the Receivables; provided that STC remains liable for
the performance or nonperformance of the duties and responsibilities of the
Servicer.  Without the prior written consent of the Purchaser, the Servicer
shall not be permitted to delegate any of its duties or responsibilities as the
Servicer to any Person other than (i) the Originators, and (ii) with respect to
certain Charged-Off Receivables, outside collection agencies in accordance with
its customary practices.  None of the Sub-Servicers shall be permitted to
further delegate to any other Person any of the duties or responsibilities of
the Servicer delegated to it by STC.  If at any time following the occurrence of
a Servicer Termination Event, the Purchaser shall designate as the Servicer any
Person other than STC, all duties and responsibilities theretofore delegated by
STC to any of the Sub-Servicers shall automatically be terminated.
 
(c)          Notwithstanding the foregoing subsection (b), (i) the Servicer
shall be and remain primarily liable to the Purchaser for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder in
accordance with the terms hereof and (ii) the Purchaser shall be entitled to
deal exclusively with the Servicer in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder.  The Purchaser shall not
be required to give notice, demand or other communication to any Person other
than the Servicer in order for communication to the Servicer and the
Sub-Servicers or other delegate with respect thereto to be accomplished.  The
Servicer, at all times that it is the Servicer, shall be responsible for
providing any Sub-Servicer or other delegate of the Servicer with any notice
given to the Servicer under this Agreement.
 
Section 6.2          Duties of the Servicer.
 
(a)          The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II., and shall take or cause to
be taken all such actions as may be necessary or advisable to collect each
Receivable from time to time, all in accordance with applicable laws, rules and
regulations, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy.  The Servicer shall set aside and hold in trust
for the account of Seller and the Purchaser their respective shares of the
Collections in accordance with Article II.  Provided the Dominion Date has not
occurred, the Servicer shall, upon the request of the Purchaser, segregate, in a
manner acceptable to the Purchaser, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Seller prior to the remittance thereof in accordance with
Article II.  If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Purchaser such allocable share of Collections of Receivables
set aside for the Purchaser on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.
 
(b)          The Servicer shall direct all Obligors to make payments of the
Receivables (i) directly to a Lock Box that clears through a Lock-Box Account
which at all times after November 3, 2016 is subject to a Control Agreement; or
(ii) directly to a Collection Account or Lock-Box Account which, at all times
after November 3, 2016 is subject to a Control Agreement.  If, notwithstanding
the foregoing, any Obligor makes payment to any Seller Party or Originator,
Seller or the Servicer, as the case may be, agrees to remit, or to cause the
applicable Originator to remit, any Collections (including any security deposits
applied to the Outstanding Balance of any Receivable) that it receives on
Receivables directly to a Collection Account or Lock-Box Account that, at all
times after November 3, 2016 is subject to a Control Agreement, within two (2)
Business Days after receipt thereof, and further agrees that all such
Collections shall be deemed to be received in trust for the Purchaser; provided
that prior to the Dominion Date, Seller or the Servicer may retain such
Collections until required to be turned over to the Purchaser on the next
Payment Date.
 
Receivables Purchase Agreement
 
-20-

--------------------------------------------------------------------------------

(c)          The Servicer (and from and after the Dominion Date, the Purchaser)
shall administer the Collections in accordance with the procedures described
herein and in Article II.  Subject to the last sentence of this Section 6.2(c),
the Servicer (and from and after the Dominion Date, the Purchaser) shall hold in
trust for the account of Seller and the Purchaser their respective shares of the
Collections in accordance with Article II.  From and after the Dominion Date, to
the extent any Collections come into the possession of the Servicer, the
Servicer shall, upon the request of the Purchaser, segregate, in a manner
acceptable to the Purchaser, all such Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article II
to the extent of any accrued and unpaid Aggregate Unpaids, and the requirement
to continue such segregation shall continue until the Amortization Event giving
rise to the Dominion Date is waived in the sole discretion of the Purchaser. 
Subject to Section 2.2, at all times while the Servicer is required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit with a bank designated by the Purchaser such allocable share of
Collections of Receivables set aside for the Purchaser on the first Business Day
following receipt by the Servicer of such Collections, duly endorsed or with
duly executed instruments of transfer.  Notwithstanding anything in this
Agreement to the contrary, for so long as the Purchaser is not permitted to and
has not requested the segregation of Collections in accordance with this Section
6.2(d) and STC or one of its Affiliates is the Servicer, the Servicer may
process Collections as a part of a central cash management system maintained by
STC and its Affiliates, which system shall include written records (which may be
electronic) of all debits and credits attributable to Seller and its Receivables
and all other participants in such system and, prior to the Dominion Date, such
funds may be commingled with other funds of STC and its Affiliates.
 
(d)          The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivable or Charged-Off Receivable or limit the rights of the Purchaser under
this Agreement.  Notwithstanding anything to the contrary contained herein,
following the occurrence and during continuation of an Amortization Event, the
Purchaser shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Defaulted Receivable or
to foreclose upon or repossess any Related Security to the extent not in
contravention of the related Contracts or applicable law.
 
(e)          The Servicer shall hold in trust for Seller and the Purchaser all
Records in its possession that (i) evidence or relate to the Receivables, the
related Contracts and Related Security or (ii) are otherwise necessary or
desirable to collect the Receivables.  Following the occurrence and during the
continuance of an Amortization Event, the Servicer shall (A) as soon as
practicable upon demand of the Purchaser,  deliver or make available to the
Purchaser all such Records, at a place selected by the Purchaser, and (B) two
(2) Business Days following receipt thereof, turn over (1) to Seller any cash
Collections or other cash proceeds in accordance with Article II and (2) to the
applicable Person any cash collections or other cash proceeds received with
respect to Debt not constituting Receivables.  The Servicer shall, from time to
time at the request of the Purchaser, furnish to the Purchaser (not later than
two (2) Business Days after any such request) a calculation of the amounts set
aside for the Purchaser pursuant to Article II.
 
Receivables Purchase Agreement
 
-21-

--------------------------------------------------------------------------------

(f)          If any payment by an Obligor in respect of any indebtedness owed by
it to an Originator or Seller has not been applied to the applicable Invoice
within 30 days after its receipt, such payment shall, as between such Originator
or Seller and the Purchaser, except as otherwise specified by such Obligor or
otherwise required by Contract or law and unless otherwise instructed by the
Purchaser, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
 
Section 6.3          Collection Accounts and Lock-Box Accounts.  On or before
November 3, 2016, Seller has either (a) granted to the Purchaser “control”
(within the meaning of the UCC) over each Collection Account and Lock-Box
Account, or (b) obtained such “control” over each Collection Account or Lock-Box
Account from the applicable Originator and assigned its “control” rights to the
Purchaser and obtained the Collection Bank’s acknowledgement of such assignment
in the applicable Control Agreement.
 
Section 6.4         Collection Notices.  The Purchaser is authorized to deliver
to the Collection Banks the Collection Notices at any time after the occurrence
and during the continuance of an Amortization Event.  Subject to the terms of
the applicable Control Agreement, on or before November 3, 2016, the applicable
Originator or Seller will transfer to the Purchaser exclusive “control” over
each Collection Account or Lock-Box Account identified on Exhibit IV hereto;
provided, however, that the Seller Parties shall retain the right to direct
dispositions of funds from the Collection Accounts and Lock-Box Accounts prior
to the Dominion Date.  Each of the Seller Parties hereby authorizes the
Purchaser, and agrees that the Purchaser shall be entitled (a) at any time after
delivery of the Collection Notices, to endorse the applicable Seller Party’s (or
the applicable Originator’s) name on checks and other instruments representing
Collections, (b) at any time after an Amortization Event hereunder has occurred
and is continuing, to enforce the Receivables, the related Contracts and the
Related Security, and (c) at any time after an Amortization Event hereunder has
occurred and is continuing, to take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Purchaser rather
than the Seller Parties or the Originators.
 
Section 6.5          Responsibilities under Contracts.  Anything herein to the
contrary notwithstanding, the exercise by the Purchaser of its rights hereunder
shall not release the Servicer, any Originator or Seller from any of their
duties or obligations with respect to any Receivables or under the related
Contracts.  The Purchaser shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller or any Originator.
 
Section 6.6          Servicer Reports.
 
(a)          On each Monthly Reporting Date, the Servicer shall prepare and
deliver not later than 11:00 a.m. (New York City time) to the Purchaser, (i) a
Servicer Report for the calendar month (or portion thereof) then most recently
ended in the form of Exhibit VI hereto (appropriately completed and executed),
and (ii) an electronic file of the data contained therein.
 
(b)          At such times as the Purchaser shall reasonably request, the
Servicer shall prepare and deliver not later than 11:00 a.m. (New York City
time) five (5) Business Days after such request a listing by Obligor of all
Receivables together with an aging of such Receivables.
 
Receivables Purchase Agreement
 
-22-

--------------------------------------------------------------------------------

Section 6.7          Servicing Fees.  In consideration of STC’s agreement to act
as the Servicer hereunder, so long as STC shall continue to perform as the
Servicer hereunder, STC shall be paid a fee (the “Servicing Fee”) on each
Payment Date, in arrears for the immediately preceding Calculation Period, equal
to 1.0% per annum of the aggregate Outstanding Balance of all Receivables as of
the first day of such period.  The Servicer shall retain the payment of the
Servicing Fee from Collections held on behalf of Seller pursuant to Section
2.1.  At any time while the Servicer is not an Affiliate of Seller, the
Servicing Fee shall be computed at such rate per annum as the Purchaser, Seller
and the substitute the Servicer may mutually agree.
 
ARTICLE VII
AMORTIZATION EVENTS
 
Section 7.1          Amortization Events.  The occurrence of any one or more of
the following events shall constitute an “Amortization Event”:
 
(a)          (i) Default in the payment of any Capital when it becomes due and
payable and the continuance of such default under this clause (i) for one (1)
Business Day; or (ii) default in the payment of any Required Amounts when the
same become due and payable and the continuance of such default under this
clause (ii) for five (5) Business Days.
 
(b)          Default in the performance, or breach, of any covenant or agreement
on the part of any Seller Party contained in any of Sections 5.1(b)(iii),
5.1(b)(viii), 5.1(g) and 5.2.
 
(c)          Default in the performance, or breach, of any covenant or agreement
of any of the Seller Parties or the Performance Guarantor in this Agreement or
any other Transaction Document to which such Person is a party (excluding any
covenant or agreement which is specifically addressed elsewhere in this Section
7.1), and the continuance of such default or breach for a period of thirty (30)
days after the earlier to occur of (i) notice from the Purchaser of such
non-performance or non-observance, or (ii) the date on which a Responsible
Officer of such Seller Party or the Performance Guarantor has knowledge of such
non-performance or non-observance.
 
(d)          Any representation or warranty made by any Seller Party or the
Performance Guarantor in this Agreement or any other Transaction Document to
which such Person is a party, or in any certificate, instrument, report or
statement contemplated by or made or delivered pursuant to or in connection
herewith or therewith, shall prove to have been incorrect in any material
respect when made.
 
(e)          Any Transaction Document or any material provision thereof shall
for any reason cease to be valid and binding on any Seller Party or the
Performance Guarantor party thereto or any Seller Party or the Performance
Guarantor shall assert that any Transaction Document is not enforceable in
accordance with its terms.
 
(f)          (i) STC shall breach any of the Financial Covenants; or (ii) a
default under any agreement relating to any item of Total Funded Debt of the
Servicer or any Subsidiary (other than under any of the Transaction Documents
and other than a default described in clause (i) of this Section 7.1(f)) or
under any indenture or other instrument under which any such agreement has been
issued or by which it is governed and the expiration of the applicable period of
grace, if any, specified in such agreement if the effect of such default is to
cause or to permit the holder of such item of Total Funded Debt (or trustee or
agent on behalf of such holder) to cause such item of Total Funded Debt to come
due prior to its stated maturity (or to cause or to permit the counterparty in
respect of a Swap Contract to elect an early termination date in respect of such
Swap Contract); provided, however, that no Amortization Event shall be deemed to
have occurred under this clause (ii) of Section 7.1(f) if the aggregate amount
owing as to all such items of Total Funded Debt as to which such defaults have
occurred and are continuing is less than $25,000,000; provided, further, that if
such default shall be cured by STC or such Subsidiary, or waived by the holders
of such items of Total Funded Debt or counterparties in respect of such Swap
Contracts, in each case prior to the commencement of any action under Section
7.2 and as may be permitted by such evidence of indebtedness, indenture, other
instrument, or Swap Contract, then the Amortization Event hereunder by reason of
such default shall be deemed likewise to have been thereupon cured or waived.
 
Receivables Purchase Agreement
 
-23-

--------------------------------------------------------------------------------

(g)          Any of the Seller Parties shall be adjudicated as bankrupt or
insolvent, or admit in writing its inability to pay its debts as they mature, or
make an assignment for the benefit of creditors; or any of the Seller Parties
shall apply for or consent to the appointment of any receiver, trustee, or
similar officer for it or for all or any substantial part of its property; or
such receiver, trustee or similar officer shall be appointed without the
application or consent of such Seller Party, and such appointment shall continue
undischarged for a period of 60 days; or any of the Seller Parties shall
institute (by petition, application, answer, consent or otherwise) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction; or any such proceeding shall be instituted (by petition,
application or otherwise) against any of the Seller Parties and shall continue
undischarged for 60 days; or any judgment, writ, warrant of attachment or
execution or similar process shall be issued or levied against a substantial
part of the property of any of the Seller Parties and such judgment, writ, or
similar process shall not be released, vacated, stayed or fully bonded within 60
days after its issue or levy.
 
(h)          A petition shall be filed by any of the Seller Parties under the
United States Bankruptcy Code naming such Seller Party as debtor; or an
involuntary petition shall be filed against any of the Seller Parties under the
Federal Bankruptcy Code, and such petition shall not have been dismissed within
60 days after such filing; or an order for relief shall be entered in any case
under the Federal naming any of the Seller Parties as debtor.
 
(i)           A Change of Control shall occur with respect to any of the Seller
Parties.
 
(j)          The rendering against any of the Seller Parties of a final
non-appealable judgment, decree or order for the payment of money if the amount
of such judgment, decree or order, together with the amount of all other such
judgments, decrees and orders then outstanding, less (in each case) the portion
thereof covered by insurance proceeds, is greater than $5,000,000 in the case of
the Servicer or is greater than or equal to $15,575 in the case of Seller, and
if such judgment, decree or order remains unsatisfied and in effect for any
period of 30 consecutive days without a stay of execution.
 
(k)         Any Plan shall have been terminated as a result of which the
Servicer or any Subsidiary or ERISA Affiliate has incurred an unfunded liability
in excess of $20,000,000; or a trustee shall have been appointed by an
appropriate United States District Court to administer any Plan or the Pension
Benefit Guaranty Corporation shall have instituted proceedings to terminate any
Plan or to appoint a trustee to administer any Plan and in either case such
action could reasonably be expected to result in liability to any of the Seller
Parties in excess of $20,000,000, or any of the Seller Parties or ERISA
Affiliate shall have incurred withdrawal liability in excess of $20,000,000 in
respect of any Multiemployer Plan; or any of the Seller Parties or any ERISA
Affiliate shall have incurred any joint and several liability to the Internal
Revenue Service or the Department of Labor, or any of the Seller Parties shall
have incurred any other liability to the Internal Revenue Service or the
Department of Labor, in excess of $20,000,000 with respect to any Plan; or any
Reportable Event that the Purchaser may determine in good faith could reasonably
be expected to constitute grounds for the termination of any Plan by the Pension
Benefit Guaranty Corporation, for the appointment by the appropriate United
States District Court of a trustee to administer any Plan or for the imposition
of withdrawal liability with respect to a Multiemployer Plan, and which, in any
such case, could reasonably be expected to result in liability to any of the
Seller Parties or any ERISA Affiliate in excess of $20,000,000, shall have
occurred and be continuing 30 days after written notice to such effect shall
have been given to the Servicer and the Purchaser; provided, however, that no
Amortization Event shall be deemed to have occurred under this paragraph unless
such event or events describe in this paragraph (either individually or
together) with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.
 
Receivables Purchase Agreement
 
-24-

--------------------------------------------------------------------------------

(l)           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any Material
Part of the Assets of the Servicer and its Subsidiaries.
 
(m)         As at the end of any calendar month:
 
(i)           the average of the Delinquency Ratios for the three months then
most recently ended shall exceed 6.0%;
 
(ii)          the average of the Default Ratios for the three months then most
recently ended shall exceed 3.0%; or
 
(iii)         the average of the Dilution Ratios for the three months then most
recently ended shall exceed 5.0%.
 
(n)          Either (i) the “Termination Date” under and as defined in the Sale
Agreement shall occur or (ii) any Originator shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the Sale Agreement,
provided, however, that upon thirty (30) days’ prior written notice, any
Originator may cease to sell or contribute Receivables to Seller (and otherwise
cease to be a party) under the Sale Agreement without causing an Amortization
Event under this Agreement if such Originator has consolidated or merged with or
into (or otherwise sold all or substantially all of its Assets to) another
Originator.
 
(o)          The Performance Undertaking shall cease to be effective or to be
the legally valid, binding and enforceable obligation of Performance Guarantor,
or Performance Guarantor shall contest in any proceeding in any court or any
mediation or arbitral proceeding such effectiveness, validity, binding nature or
enforceability of its obligations thereunder.
 
(p)          The Internal Revenue Service shall file notice of a lien with
respect to an amount in excess of $1,000,000 pursuant to Section 6323 of the
Code with regard to any of the Receivables or Related Security and such lien
shall not have been released or fully-secured with cash pledged to Seller (and
collaterally assigned to the Purchaser pursuant to this Agreement) within thirty
(30) days.
 
(q)          The Pension Benefit Guaranty Corporation shall file notice of a
lien with respect to an amount in excess of $1,000,000 pursuant to Section 4068
of ERISA with respect to any of the Receivables or Related Security and such
Lien shall not have been released or fully-secured with cash pledged to Seller
(and collaterally assigned to the Purchaser pursuant to this Agreement) within
thirty (30) days.
 
Section 7.2          Remedies.  Upon the occurrence and during the continuation
of an Amortization Event, the Purchaser may take any of the following actions: 
(i) upon notice to the Seller Parties, declare the Amortization Date to have
occurred, whereupon Cash Investments shall cease and the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 7.1(g) or
7.1(h), the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (ii) deliver the Collection Notices, and (iii) if any Aggregate
Unpaids remain outstanding thirty (30) days after the occurrence of the
Amortization Date, unless a Seller Party has already done so, notify Obligors of
the Purchaser’s interest in the Receivables.  The aforementioned rights and
remedies shall be without limitation, and shall be in addition to all other
rights and remedies of the Purchaser otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative. 
For the avoidance of doubt, the occurrence of the Amortization Date shall result
in the termination of Cash Investments under this Agreement, and, although it
may change the handling and application of Collections pursuant to Article II,
shall not accelerate or permit the Purchaser to accelerate, the due date for any
amount payable under any Receivable or under the Transaction Documents.
 
Receivables Purchase Agreement
 
-25-

--------------------------------------------------------------------------------

ARTICLE VIII
INDEMNIFICATION
 
Section 8.1          Indemnities by Seller.  Without limiting any other rights
that the Purchaser may have hereunder or under applicable law, Seller hereby
agrees to indemnify the Purchaser and each officer, director, employee and agent
of the Purchaser (herein individually each called an “Indemnified Party” and
collectively called the “Indemnified Parties”) from and against any and all
losses, claims, damages, reasonable expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) and liabilities (all of the
foregoing being herein called the “Indemnified Amounts”) incurred by an
Indemnified Party in connection with or arising out of the execution or delivery
of any of the Transaction Documents or the making of any Cash Investment
pursuant hereto, the performance by the parties to any Transaction Document of
their respective obligations thereunder or the use of the proceeds of any Cash
Investment hereunder, excluding, however, in each of the foregoing instances:
 
(A)         Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted solely from
the gross negligence or willful misconduct on the part of the applicable
Indemnified Party;
 
(B)          Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible solely on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor; or
 
(C)         Taxes (other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim);
 
provided, however, that nothing contained in this Section shall limit the
liability of Seller or limit the recourse of the Purchaser to Seller for amounts
otherwise specifically provided to be paid by Seller under the terms of the
Transaction Documents.  Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
Receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:
 
(i)           any representation or warranty made by any Seller Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
required to be delivered by any such Person pursuant hereto or thereto, which
shall have been false or incorrect in any material respect when made or deemed
made;
 
Receivables Purchase Agreement
 
-26-

--------------------------------------------------------------------------------

(ii)          the failure by any Seller Party or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
 
(iii)         any failure of any Seller Party or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of any
Transaction Document to which it is a party;
 
(iv)         any environmental liability, products liability, personal injury or
damage suit, or other similar claim arising out of or in connection with
merchandise, insurance or services that are the subject of any Contract or any
Receivable;
 
(v)          any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
 
(vi)         the commingling of Collections of Receivables at any time with
other funds;
 
(vii)        any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of any Cash Investment, the
ownership of the Receivables or any other investigation, litigation or
proceeding relating to any Seller Party or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
 
(viii)       any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
 
(ix)          any Amortization Event described in Section 7.1(g) or (h);
 
(x)          any failure of Seller to acquire and maintain legal and equitable
title to, and ownership of any Receivable and the Related Security and
Collections with respect thereto from any Originator, free and clear of any Lien
(other than as created hereunder); or any failure of Seller to give reasonably
equivalent value to the applicable Originator under the Sale Agreement in
consideration of the transfer by it of any Receivable, or any attempt by any
Person to void such transfer under statutory provisions or common law or
equitable action;
 
(xi)          any failure to vest and maintain vested in the Purchaser a valid
and perfected ownership interest or a first priority perfected Security Interest
in the Collateral, free and clear of any Lien (except as created by the
Transaction Documents);
 
(xii)         the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Collateral,
whether on the date hereof or at any subsequent time, except to the extent such
failure or delay is caused by the Purchaser;
 
Receivables Purchase Agreement
 
-27-

--------------------------------------------------------------------------------

(xiii)        any action or omission by any Seller Party which reduces or
impairs the rights of the Purchaser with respect to any Collateral or the value
of any Collateral (other than at the direction of the Purchaser and except as
contemplated by the Transaction Documents);
 
(xiv)       any attempt by any Person to void any Cash Investment or the
Security Interest in the Collateral granted hereunder, whether under statutory
provision, common law or equitable action;  and
 
(xv)        the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included.
 
Section 8.2          Indemnities by Servicer.  Without limiting any other rights
that the Purchaser may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify the Purchaser and each officer, director, employee
and agent of the Purchaser (herein individually each called a “Servicer
Indemnified Party” and collectively called the “Servicer Indemnified Parties”)
from and against any and all losses, claims, damages, reasonable expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
and liabilities (all of the foregoing being herein called the “Servicer
Indemnified Amounts”) incurred by a Servicer Indemnified Party in connection
with the performance by the Servicer pursuant to any Transaction Document of its
obligations thereunder, excluding, however, in each of the foregoing instances:
 
(A)         Servicer Indemnified Amounts to the extent a final judgment of a
court of competent jurisdiction holds that such Servicer Indemnified Amounts
resulted solely from the gross negligence or willful misconduct on the part of
the applicable Servicer Indemnified Party;
 
(B)          Servicer Indemnified Amounts to the extent the same includes losses
in respect of Receivables that are uncollectible solely on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor; or
 
(C)         Taxes (other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim);
 
provided, however, that nothing contained in this Section shall limit the
liability of the Servicer or limit the recourse of the Purchaser to the Servicer
for amounts otherwise specifically provided to be paid by the Servicer under the
terms of the Transaction Documents.  Without limiting the generality of the
foregoing indemnification, the Servicer shall indemnify the Servicer Indemnified
Parties for Servicer Indemnified Amounts relating to or resulting from:
 
(i)           any representation or warranty made by the Servicer (or any
officers of the Servicer) under or in connection with this Agreement, any other
Transaction Document or any other information or report required to be delivered
by any such Person pursuant hereto or thereto, which shall have been false or
incorrect in any material respect when made or deemed made;
 
(ii)          the failure by the Servicer to comply with any applicable law,
rule or regulation with respect to the servicing of any Receivable or Contract
related thereto;
 
Receivables Purchase Agreement
 
-28-

--------------------------------------------------------------------------------

(iii)         any failure of the Servicer to perform its duties, covenants or
other obligations in accordance with the provisions of any Transaction Document
to which it is a party;
 
(iv)         the commingling of Collections of Receivables by the Servicer at
any time with other funds of the Servicer;
 
(v)          any Amortization Event described in Section 7.1(g) or (h) with
respect to the Servicer;
 
(vi)         any action or omission by the Servicer which reduces or impairs the
rights of the Purchaser with respect to any Receivable or the value of any
Receivable (other than at the direction of the Purchaser and except as
contemplated by the Transaction Documents);
 
(vii)        any attempt by the Servicer to void any Cash Investment or the
Security Interest in the Receivables and Related Security granted hereunder,
whether under statutory provision, common law or equitable action; and
 
(viii)       the failure of any Receivable included by the Servicer in the
calculation of the Net Pool Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.
 
Section 8.3          Increased Cost and Reduced Return.
 
(a)          Change in Law Generally.  If any Change in Law binding on or
applicable to the Purchaser shall:  (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, the Purchaser (except any
reserve requirement reflected in the LIBOR Market Index Rate); (ii) subject the
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on the Cash Investments, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on the Purchaser or the London interbank market any other condition, cost
or expense (other than any taxes) affecting this Agreement or the Cash
Investments; and the result of any of the foregoing shall be to increase the
cost to the Purchaser of making or maintaining any Cash Investment (or of
maintaining its obligation to make any Cash Investment),or to reduce the amount
of any sum received or receivable by the Purchaser hereunder (whether of
principal, interest or any other amount) then, upon written request of the
Purchaser that complies with Section 8.3(c) below, Seller shall promptly pay to
the Purchaser such additional amount or amounts as will compensate the Purchaser
for such additional costs incurred or reduction suffered.
 
(b)          Capital Requirements.  If the Purchaser determines that any Change
in Law affecting the Purchaser or any Funding Office of the Purchaser or its
holding company regarding capital requirements or liquidity requirements has or
would have the effect of reducing the rate of return on the Purchaser’s capital
or on the capital of the Purchaser’s holding company as a consequence of this
Agreement, the Commitment or the Cash Investments to a level below that which
the Purchaser or its holding company could have achieved but for such Change in
Law (taking into consideration the Purchaser’s policies and the policies of its
holding company with respect to capital adequacy or liquidity), then from time
to time within ten (10) Business Days following written request of the Purchaser
that complies with Section 8.3(c) below, Seller shall promptly pay to the
Purchaser such additional amount or amounts as will compensate the Purchaser or
its holding company for any such reduction suffered.
 
Receivables Purchase Agreement
 
-29-

--------------------------------------------------------------------------------

(c)          Certificates for Reimbursement.  Any request from the Purchaser for
payment of additional amounts pursuant to Section 8.3(a) or (b) shall include
certification (i) that one of the events described in Section 8.3(a) or (b) has
occurred and describing in reasonable detail the nature of such event, (ii) as
to the reduction of the rate of return on capital resulting from such event and
(iii) as to the additional amount or amounts requested by the Purchaser and a
reasonably detailed explanation of the calculation thereof.  A certificate of
the Purchaser complying with the immediately preceding sentence and setting
forth the amount or amounts necessary to compensate the Purchaser or its holding
company, as the case may be, as specified in Section 8.3(a) or (b) and delivered
to Seller shall be conclusive absent manifest error.  Seller shall pay the
Purchaser the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.  Notwithstanding the foregoing, the
Purchaser shall not make demand for payment of increased costs under this
Section 8.3 unless the Purchaser is generally imposing such increased costs on
its similarly situated customers.
 
(d)          Delay in Requests.  Failure or delay on the part of the Purchaser
to demand compensation pursuant to this Section shall not constitute a waiver of
the Purchaser’s right to demand such compensation; provided that Seller shall
not be required to compensate the Purchaser pursuant to this Section 8.3 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that the Purchaser notifies Seller of the Change in Law giving rise
to such increased costs or reductions and of the Purchaser’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
 
(e)          Additional Reserve Costs.  For so long as the Purchaser is required
to make special deposits with the Bank of England and/or The Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or to comply with reserve assets, liquidity, cash margin or other
requirements of any monetary or other authority (including any such requirement
imposed by the Bank of England, the European Central Bank or the European System
of Central Banks, but excluding requirements reflected in the computation of the
LIBOR Market Index Rate) in respect of any of the Cash Investments, the
Purchaser shall be entitled to require Seller to pay, contemporaneously with
each payment of Discount subject to such requirements, additional discount on
such Investment at a rate per annum specified by the Purchaser to be the cost to
the Purchaser of complying with such requirements in relation to such
Investment.  Any additional discount owed pursuant to this subsection shall be
determined in reasonable detail by the Purchaser, which determination shall be
conclusive absent manifest error, and notified to Seller at least five (5)
Business Days before each date on which Discount is payable for the applicable
Investment, and such additional Discount so notified to Seller by the Purchaser
shall be payable to the Purchaser on each date on which Discount is payable for
such Investment.
 
(f)          Limitation on Obligations of Seller.  Notwithstanding anything to
the contrary in this Section 8.3, if the Purchaser changes its applicable
Funding Office (other than (i) pursuant to Section 8.3(g) below or (ii) after an
Amortization Event under Section 7.1(a), (g) or (h) has occurred and is
continuing) and the effect of such change, as of the date of such change, would
be to cause Seller to become obligated to pay any additional amount or
compensation under this Section 8.3, Seller shall not be obligated to pay such
additional amount.
 
(g)          Designation of a Different Funding Office.  If the Purchaser
requires Seller to pay any additional amount to the Purchaser or any
Governmental Authority for the account of the Purchaser pursuant to Section 8.5,
or requests compensation under this Section 8.3, then the Purchaser shall use
reasonable efforts to designate a different Funding Office for funding or
booking the Cash Investments hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of the Purchaser, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 8.5 or this Section 8.3, as the case may be,
in the future and (ii) would not subject the Purchaser to any unreimbursed cost
or expense and would not otherwise be disadvantageous to the Purchaser.  Seller
hereby agrees to pay all reasonable costs and expenses incurred by the Purchaser
in connection with any such designation or assignment.
 
Receivables Purchase Agreement
 
-30-

--------------------------------------------------------------------------------

(h)          LIBOR Market Index Rate Availability.  If the Purchaser determines
that, by reason of circumstances affecting the relevant market, in connection
with any Cash Investment Notice that (i) United States Dollar deposits are not
being offered to banks in the London interbank market for the applicable amount
of such Investment’s Capital and as a result, the LIBOR Market Index Rate cannot
be determined as provided in the definition thereof, (ii) adequate and
reasonable means do not exist for determining the LIBOR Market Index Rate with
respect to a proposed Cash Investment, or (iii) the LIBOR Market Index Rate with
respect to a proposed Cash Investment does not adequately and fairly reflect the
cost to the Purchaser of funding such Cash Investment, the Purchaser promptly so
notify Seller.  Thereafter, the obligation of the Purchaser to make or maintain
Cash Investments at LMIR shall be suspended (as set forth in the immediately
following sentence with respect to pending or outstanding Investments until the
Purchaser revokes such notice.  Upon receipt of such notice, (a) Seller may
revoke any pending request for a Cash Investment accruing Discount at the LMIR
or, failing that, will be deemed to have converted such request into a request
for a Cash Investment at the Alternate Base Rate in the amount specified therein
and (b) any outstanding Cash Investments accruing Discount at the LMIR shall
automatically switch to Cash Investments accruing Discount at the Alternate Base
Rate, on the first day of the next succeeding calendar month.
 
If, in any applicable jurisdiction, the Purchaser or any Designated Funding
Office determines that any law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for the Purchaser or its applicable
Designated Funding Office to (i) perform any of its obligations hereunder or
under any other Transaction Document, (ii) to fund or maintain the Cash
Investments or (iii) issue, make, maintain, fund or charge Discount with respect
to any Cash Investment such Person shall promptly notify the Seller, then, upon
the Purchaser notifying Seller, and until such notice is revoked, any obligation
of the Purchaser or such Designated Funding Office to issue, make, maintain,
fund or charge interest with respect to any such Investment shall be suspended,
and to the extent required by applicable law, cancelled.  Upon receipt of such
notice, Seller shall, (A) promptly repay that Investment or other applicable
Aggregate Unpaids arising after the Purchaser has notified Seller or, if
earlier, the date specified by the Purchaser in the notice delivered to Seller
(being no earlier than the last day of any applicable grace period permitted by
applicable law) and (B) take all reasonable actions requested by such Person to
mitigate or avoid such illegality.
 
Section 8.4          Other Costs and Expenses.  Seller shall pay (a) all
reasonable out-of-pocket expenses incurred by the Purchaser (including the
reasonable fees, charges and disbursements of counsel for the Purchaser), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Transaction Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (b) all out-of-pocket expenses incurred by the Purchaser
(including the fees, charges and disbursements of counsel to the Purchaser ) in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Transaction Documents, including its rights under
this Section.
 
Section 8.5          Taxes.
 
(a)          Defined Terms.  For purposes of this Section 8.5, the term
“applicable law” includes FATCA.
 
Receivables Purchase Agreement
 
-31-

--------------------------------------------------------------------------------

(b)          Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Seller under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment, then the applicable Withholding Agent shall be entitled
to make such deduction or withholding and shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
Seller shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
(c)          Payment of Other Taxes by Seller.  Seller shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Purchaser, timely reimburse it for the payment of, any Other
Taxes.
 
(d)          Indemnification by Seller.  Seller will indemnify the Recipient,
within ten (10) Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by the
Recipient or required to be withheld or deducted from a payment to the Recipient
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Seller by the Purchaser shall be conclusive
absent manifest error.
 
(e)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by Seller to a Governmental Authority pursuant to this Section 8.5, Seller
shall deliver to the Purchaser the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Purchaser.
 
(f)          Status of Purchaser.  (i) If the Purchaser is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document, it shall deliver to the Seller, at the time or
times reasonably requested by the Seller, such properly completed and executed
documentation reasonably requested by the Seller as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
if reasonably requested by the Seller, the Purchaser shall deliver such other
documentation prescribed by applicable law or reasonably requested by the Seller
as will enable the Seller to determine whether or not such the Purchaser is
subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 8.5(f)(ii) below) shall not be required if in
the Purchaser’s reasonable judgment such completion, execution or submission
would subject such Purchaser to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Purchaser.
 
(ii) If a payment made to the Purchaser under any Transaction Document would be
subject to U.S. federal withholding Tax imposed by FATCA if the Purchaser were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), the
Purchaser shall deliver to the Seller at the time or times prescribed by law and
at such time or times reasonably requested by the Seller such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Seller as may be necessary for the Seller to comply with its
obligations under FATCA and to determine that the Purchaser has complied with
the Purchaser’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (f)(ii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
 
Receivables Purchase Agreement
 
-32-

--------------------------------------------------------------------------------

The Purchaser agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Seller in writing of its legal
inability to do so.
 
(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 8.5 (including by
the payment of additional amounts pursuant to this Section 8.5), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
 
ARTICLE IX
ASSIGNMENTS; PARTICIPATIONS
 
Section 9.1          Assignments.  The Purchaser may assign all or any part of
its rights and obligations hereunder to an Eligible Assignee with, unless an
Amortization Event exists and is continuing, the prior written consent of Seller
which consent shall not be unreasonably withheld, pursuant to an assignment and
assumption agreement reasonably acceptable to the Purchaser and such Eligible
Assignee.  After giving effect to such assignment and assumption, the term
“Purchaser” shall be deemed to refer to the assigning Purchaser and, to the
extent of such assignment, to such Eligible Assignee, and the assigning
Purchaser shall be released from its Commitment to the extent of such
assignment.
 
Solely in the event the Purchaser makes an assignment, the Purchaser shall,
acting solely for this purpose as a non-fiduciary agent of the Seller, maintain
at one of its offices a register for the recordation of the name and address of
each assignee of the Purchaser and the amount of the Commitment of the Purchaser
and each such assignee, and the invested Capital amount of the Purchaser and
each such assignee from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Seller and the
Purchaser shall treat the Person whose name is recorded in the Register pursuant
to the terms hereof as the Purchaser hereunder to the extent of such assignment
for all purposes of this Agreement.  The Register shall be available for
inspection by the Seller at any reasonable time upon reasonable prior notice.
 
Receivables Purchase Agreement
 
-33-

--------------------------------------------------------------------------------

Section 9.2          Participations.  The Purchaser may at any time, without the
consent of, or notice to, Seller, sell participations to any Person (other than
a natural Person, a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person or Seller or any of
Seller’s Affiliates or Subsidiaries (each, a “Participant”) in all or a portion
of the Purchaser’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Cash Investments); provided that (A)
the Purchaser’s obligations under this Agreement shall remain unchanged, (B) the
Purchaser shall remain solely responsible to Seller for the performance of such
obligations and (C) Seller and the Purchaser shall continue to deal solely and
directly with each other in connection with such Purchaser’s rights and
obligations under this Agreement.
 
If the Purchaser sells a participation, it shall, acting solely for this purpose
as a non-fiduciary agent of the Seller, maintain a register on which it enters
the name and address of each Participant and the amounts of each Participant’s
participation interest in the Purchased Assets and any accrued Discount thereon
(the “Participant Register”); provided that that the Purchaser shall not have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s participation interest in the Commitment or in the Purchased
Assets) to any Person except to the extent that such disclosure is necessary to
establish that such participation interest is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and the
Purchaser shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
 
Section 9.3          Pledge to Federal Reserve.  The Purchaser may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of the Purchaser to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Purchaser from any
of its obligations hereunder or substitute any such pledgee or assignee for the
Purchaser as a party hereto.
 
ARTICLE X
GRANT OF SECURITY INTEREST
 
Section 10.1        Grant of Security Interest.  In addition to the interests
which the Purchaser may from time to time acquire pursuant hereto, Seller hereby
grants to the Purchaser (and the Indemnified Parties and Servicer Indemnified
Parties claiming through the Purchaser) a continuing Security Interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, all Related Security, all Collections and other rights and
payments relating to such Receivables and Related Security, in each case,
whether now existing or hereafter arising, and all proceeds of any of the
foregoing (collectively, the “Collateral”), to secure the prompt and complete
payment of the Aggregate Unpaids, Indemnified Amounts and the performance of all
of Seller’s obligations under the Transaction Documents.  The Purchaser is
hereby authorized to file a financing statement naming Seller as the debtor
and/or Seller and describing the collateral covered thereby as “all assets and
the proceeds thereof, whether now existing or hereafter arising.”  The Purchaser
shall have, in addition to the rights and remedies that it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.
 
ARTICLE XI
MISCELLANEOUS
 
Section 11.1        Waivers and Amendments.
 
Receivables Purchase Agreement
 
-34-

--------------------------------------------------------------------------------

(a)          No failure or delay on the part of the Purchaser in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy.  The rights and remedies herein provided shall be cumulative
and nonexclusive of any rights or remedies provided by law.  Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.
 
(b)          No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 11.1(b).  This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed by Seller, the Servicer and
the Purchaser.
 
Section 11.2        Notices.
 
(a)          Generally.  Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing and shall be (i)
personally delivered, (ii) transmitted by registered mail, postage prepaid,
(iii) sent by Federal Express or similar expedited delivery service, or (iv)
transmitted by telecopy, in each case addressed or transmitted by telecopy to
the party to whom notice is being given at its address or telecopier number (as
the case may be) as set forth below its signature line hereto; or, as to each
party, at such other address or telecopier number as may hereafter be designated
in a notice by that party to the other party complying with the terms of this
Section.  All such notices or other communications shall be deemed to have been
given on (w) the date received if delivered personally, (x) five business days
after the date of posting, if delivered by mail, (y) the date of receipt, if
delivered by Federal Express or similar expedited delivery service, or (z) the
date of transmission if delivered by telecopy, except that Cash Investment
Notices shall not be effective as to the Purchaser until received by the
Purchaser.
 
(b)          Electronic Communications.  Notices and other communications to the
Purchaser hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Purchaser.  The Purchaser or Seller may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Purchaser otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)          Use of Platform to Distribute Communications.  The Purchaser may
make any material delivered by Seller to the Purchaser, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to Seller, or any other materials or
matters relating to any Transaction Documents, or any of the transactions
contemplated hereby or thereby (collectively, the “Communications”) available to
the Purchaser by posting such notices on the Platform.  Seller acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Purchaser nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform.  The Purchaser and its Affiliates expressly disclaim
with respect to the Platform any liability for errors in transmission, incorrect
or incomplete downloading, delays in posting or delivery, or problems accessing
the Communications posted on the Platform and any liability for any losses,
costs, expenses or liabilities that may be suffered or incurred in connection
with the Platform.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Purchaser or any of its Affiliates in connection with
the Platform.
 
Receivables Purchase Agreement
 
-35-

--------------------------------------------------------------------------------

Section 11.3        Setoff.  If an Amortization Event shall have occurred and be
continuing, the Purchaser and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by the Purchaser or
any such Affiliate to or for the credit or the account of Seller against any and
all of the obligations of Seller now or hereafter existing under this Agreement
or any other Transaction Document to the Purchaser or its respective Affiliates,
irrespective of whether or not the Purchaser or such Affiliate shall have made
any demand under this Agreement or any other Transaction Document and although
such obligations of Seller may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Purchaser different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness.  The rights
of the Purchaser and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Purchaser or its
respective Affiliates may have.  The Purchaser agrees to notify Seller promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.  The
provisions of this Section 11.3 shall not be construed to apply to any payment
made by Seller pursuant to and in accordance with the express terms of this
Agreement.
 
Section 11.4        Protection of Ownership and Security Interests.
 
(a)          Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be reasonably necessary or desirable, or that the Purchaser
may reasonably request, to perfect, protect or more fully evidence the
Purchaser’s ownership of the Receivables or its Security Interest in the
Collateral, or to enable the Purchaser to exercise and enforce their rights and
remedies hereunder.  At any time after the occurrence of an Amortization Event,
the Purchaser may direct Seller or the Servicer to notify the Obligors of
Receivables, at Seller’s expense, of the ownership or Security Interests of the
Purchaser under this Agreement, and if such notification is not made within
thirty (30) days after the Purchaser has so directed Seller and the Servicer,
the Purchaser may make such notification.  Seller or the Servicer (as
applicable) shall, at the Purchaser’s or the Purchaser’s request, withhold the
identity of the Purchaser in any such notification.
 
(b)          If any Seller Party fails to perform any of its obligations
hereunder, the Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Purchaser’s costs and expenses
incurred in connection therewith shall be payable by Seller as provided in
Section 8.4.
 
Receivables Purchase Agreement
 
-36-

--------------------------------------------------------------------------------

Section 11.5        Confidentiality.  The Purchaser shall keep confidential (and
cause their respective officers, directors, employees, agents and
representatives to keep confidential) all information, materials and documents
furnished by the Seller Parties and their Subsidiaries to the Purchaser (the
“Disclosed Information”).  Notwithstanding the foregoing, the Purchaser may
disclose Disclosed Information (a) to its permitted assigns; (b) to any
Affiliate of the Purchaser in connection with the transactions contemplated
hereby, provided that such Affiliate has been informed of the confidential
nature of such information; (c) to legal counsel, accountants and other
professional advisors to the Purchaser; (d) to any regulatory body having
jurisdiction over the Purchaser (including in connection with a pledge or
assignment permitted by Section 9.3); (e) to the extent required by applicable
laws and regulations or by any subpoena or similar legal process, or requested
by any governmental agency or authority; (f) to the extent such Disclosed
Information (i) becomes publicly available other than as a result of a breach of
this Agreement, (ii) becomes available to the Purchaser on a non-confidential
basis from a source other than a Seller Party or a Subsidiary, or (iii) was
available to the Purchaser on a non-confidential basis prior to its disclosure
to the Purchaser by a Seller Party or a Subsidiary; (g) to the extent a Seller
Party or such Subsidiary shall have consented to such disclosure in writing; (h)
to the extent reasonably deemed necessary by the Purchaser in the enforcement of
the remedies of the Purchaser provided under the Transaction Documents; or (i)
in connection with any potential assignment or participation in the interest
granted hereunder, provided that any such potential assignee or participant
shall have executed a confidentiality agreement imposing on such potential
assignee or participant substantially the same obligations as are imposed on the
Purchaser under this Section 11.5.
 
Section 11.6        CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT
TO THE EXTENT THAT THE PERFECTION OF THE PURCHASER’S SECURITY INTEREST IN THE
COLLATERAL OR REMEDIES HEREUNDER IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK.
 
Section 11.7        CONSENT TO JURISDICTION.  EACH OF THE PARTIES HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH OF THE
PARTIES HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE PURCHASER TO
BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE PURCHASER
OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.
 
Section 11.8       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL
BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 11.9        Integration; Binding Effect; Survival of Terms.
 
(a)          This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
 
Receivables Purchase Agreement
 
-37-

--------------------------------------------------------------------------------

(b)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy).
 
(c)          This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms;
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by any Seller Party pursuant to Article
V, (ii) the indemnification and payment provisions of Article VIII, and Sections
11.5 through and including 11.8 shall be continuing and shall survive any
termination of this Agreement.
 
Section 11.10     Counterparts; Severability; Section References.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement.  To the fullest extent permitted by applicable law, delivery
of an executed counterpart of a signature page of this Agreement by
telefacsimile or electronic image scan transmission (such as a “pdf” file) will
be effective to the same extent as delivery of a manually executed original
counterpart of this Agreement. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.
 
Section 11.11     Patriot Act.  The Purchaser hereby notifies Seller and the
Servicer that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies the Seller Parties, the
Originators and their respective Subsidiaries, which information includes the
name and address of the Seller Parties, the Originators and their respective
Subsidiaries and other information that will allow the Purchaser to identify
such parties in accordance with the Patriot Act.
 
Receivables Purchase Agreement
 
-38-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
 
SENSIENT RECEIVABLES LLC, as Seller


By:
/s/ Kim Chase
 
Name:
Kim Chase
 
Title:
President
 



Address for Notices:
777 E. Wisconsin Avenue, Suite 1100
Milwaukee, WI 53202
Attention:  Kim Chase
Phone:  414-347-3972
Fax:  414-347-3785
Email:  kim.chase@sensient.com


SENSIENT TECHNOLOGIES CORPORATION, as the Servicer


By:
/s/ John J Manning
 
Name:
John J Manning
 
Title:
Secretary
 



Address for Notices:
777 E. Wisconsin Avenue, Suite 1100
Milwaukee, WI 53202
Attention:  Kim Chase
Phone:  414-347-3972
Fax:  414-347-3785
Email:  kim.chase@sensient.com
 
Receivables Purchase Agreement
 
-39-

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Purchaser
 
By:
/s/ Eero Maki
 
Name:
Eero Maki
 
Title:
Senior Vice President
 



Address for Notices:
1100 Abernathy Road, Suite 1600
Atlanta, GA  30328
Attn:  Eero Maki
Phone:  (708) 508-2167
Fax:       (855) 818-1934
Email:  Eero.Maki@wellsfargo.com
 
Receivables Purchase Agreement
 
-40-

--------------------------------------------------------------------------------

EXHIBIT I
DEFINITIONS


Capitalized terms used and not otherwise defined in this Agreement, are used
with the meanings attributed thereto in the Sale Agreement.


Except as otherwise specified in this Agreement, all references in this
Agreement (i) to any Person (other than Seller) shall be deemed to include such
Person’s successors and assigns, and (ii) to any law, agreement, statute or
contract specifically defined or referred to in this Agreement shall be deemed
references to such law, agreement, statute or contract as the same may be
supplemented, amended, waived, consolidated, replaced or modified from time to
time, but only to the extent permitted by, and effected in accordance with, the
terms thereof.  The words “herein,” “hereof” and “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any provision of this Agreement, and references to “Article,”
“Section,” “paragraph,” “Exhibit,” “Schedule” and “Appendix” are references to
this Agreement unless otherwise specified.  Whenever the context so requires,
words importing any gender include the other gender.  Any of the defined terms
may, unless the context otherwise requires, be used in the singular or the
plural depending on the reference; the singular includes the plural and the
plural includes the singular.  The word “or” shall not be exclusive.


All accounting terms not otherwise defined in this Agreement shall have the
meanings assigned them in conformity with GAAP.  All terms used in Article 9 of
the UCC and not specifically defined in this Agreement shall be defined herein
and in the Transaction Documents as such terms are defined in the UCC as in
effect in the State of New York.  Each reference to this Agreement, any other
Transaction Document, or any other agreement shall be a reference to such
agreement together with all exhibits, schedules, attachments and appendices
thereto, in each case as amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.  References
to “writing” include facsimile, printing, typing, lithography, PDF and other
means of reproducing words in a tangible visible form including
computer-generated information accessible in tangible visible form.  References
to “written” include faxed, printed, typed, lithographed, scanned and other
means of reproducing words or symbols in a tangible visible form consistent with
the preceding sentence.  The words “including,” “includes” and “include” shall
be deemed to be followed by the words “without limitation”.


Unless otherwise expressly provided herein, any period of time ending on a day
which is not a Business Day shall end on the next succeeding Business Day. 
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”


In addition, as used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):


“Accounting Practices Change” means any change in a Seller Party’s accounting
practices that is required under the standards of the Financial Accounting
Standards Board or is inconsistent with the accounting practices applied in the
financial statements of such Seller Party referred to in Section 4.5.
 
Receivables Purchase Agreement
 
-41-

--------------------------------------------------------------------------------

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such
Person.  A Person shall be deemed to control another Person if the controlling
Person owns 25% or more of the voting securities (or other ownership interests)
of the controlled Person or possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of the controlled
Person, whether through ownership of stock, by contract or otherwise.  Unless
otherwise specified, “Affiliate” means an Affiliate of STC or a Subsidiary.


“Aggregate Unpaids” means, at any time, the sum of the Aggregate Capital and all
Required Amounts.


“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.


“Allowable Percentage” means, with respect to any Approved Foreign Jurisdiction,
the percentage on Schedule B hereto next to such Approved Foreign Jurisdiction’s
name and tier; provided, however, that the Purchaser may reduce or eliminate any
such percentage upon not less than 10 Business Days’ written notice to the
Seller.


“Alternate Base Rate” means, for any day, a rate per annum equal to the sum of
(a) the higher as of such day of (i) the Prime Rate, or (ii) one-half of one
percent (0.50%) above the Federal Funds Rate, plus (b) in each of the foregoing
cases, the Applicable Margin.  For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.


“Amortization Date” means the earliest to occur of (a) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 7.1(g) or (h), (b) the Business Day specified in a written notice from
the Purchaser following the occurrence and during continuation of any other
Amortization Event, and (c) the date which is five (5) Business Days after the
Purchaser’s receipt of written notice from Seller that it wishes to terminate
the facility evidenced by this Agreement.


“Amortization Event” has the meaning specified in Section 7.1.


“Anti-Corruption Laws” means “means all laws, rules, and regulations of any
jurisdiction applicable to the Servicer or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Margin” has the meaning set forth in the Fee Letter.


“Approved Foreign Jurisdiction” means a country listed on Schedule B hereto
which has an Allowable Percentage greater than 0%.


“Approved Foreign Obligor” means an Obligor that is resident in an Approved
Foreign Jurisdiction that (i) is not a Sanctioned Person nor invoiced at an
address in a Sanctioned Country, (ii) is not an Affiliate of any Originator or
the Performance Guarantor, (iii) is not a government or a governmental
subdivision or agency.
 
Receivables Purchase Agreement
 
-42-

--------------------------------------------------------------------------------

“Approved Limit” means, for each Approved Foreign Jurisdiction on any date of
determination, an amount equal to the product of the applicable Allowable
Percentage multiplied by the total Outstanding Balance of all Receivables at
such time.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
California, Georgia, Missouri, New York and Wisconsin are open for the conduct
of their commercial banking business and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any Cash Investment accruing Discount at the LMIR, any day that is a Business
Day described in clause (a) and that is also a London Banking Day.


“Calculation Period” means a calendar month.


“Capital” of any Cash Investment means, at any time, (A) the amount of cash paid
by the Purchaser on the applicable Investment Date minus (B) the sum of the
aggregate amount of Collections and other payments received by the Purchaser
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored in the amount of any Collections or other payments so received and
applied if at any time the distribution of such Collections or payments are
rescinded, returned or refunded for any reason.


“Capital Reduction” has the meaning specified in Section 1.4(a).


“Cash Investment” has the meaning set forth in Section 1.1(a).


“Cash Investment Notice” has the meaning set forth in Section 1.2(b).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law, but excluding any non-binding
recommendation of any Governmental Authority) by any Governmental Authority;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III (as defined
below), shall, in each case, be deemed to be a “Change in Law” regardless of the
date enacted, adopted or issued.  “Basel III” means, collectively, those certain
Consultative Documents issued by the Basel Committee of Banking Supervisors of
the Bank for International Settlements entitled “Strengthening the Resilience of
the Banking Sector” issued December 17, 2009, “International Framework for
Liquidity Risk Measurement, Standards and Monitoring” issued December 17, 2009,
“Countercyclical Capital Buffer Proposal” issued July 16, 2010 and
“Capitalization of Bank Exposures to Central Counterparties” issued December 20,
2010.


“Change of Control” means:


(a)          with respect to the Servicer or the Performance Guarantor, either
(i) the acquisition by any “person” or “group” (as those terms are used in
Sections 13(d) and 14(d) of the Exchange Act) of beneficial ownership (as
defined in Rules 13d-3 and 13d-5 of the SEC, except that a Person shall be
deemed to have beneficial ownership of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 30% or more of the then
outstanding voting capital stock of such corporation; or (ii) a change in the
composition of the Governing Board of such corporation or any corporate parent
of such corporation such that continuing directors cease to constitute more than
50% of such Governing Board;
 
Receivables Purchase Agreement
 
-43-

--------------------------------------------------------------------------------

(b)          with respect to any Originator or Sub-Servicer, the Performance
Guarantor ceases to hold, directly or indirectly, beneficially and of record,
100% of the securities of such Person entitled to vote for members of its
Governing Board; or


(c)          with respect to Seller, the Performance Guarantor or the Servicer
ceases to hold, directly or indirectly, directly or indirectly, beneficially and
of record, 100% of the securities of such Person entitled to vote for members of
its Governing Board.


As used in this definition, “continuing directors” means, as of any date, (1)
those members of the Governing Board of the Performance Guarantor or the
Servicer who assumed office prior to such date, and (2) those members of the
Governing Board of the Performance Guarantor or the Servicer who assumed office
after such date and whose appointment or nomination for election by that
corporation’s shareholders was approved by a vote of at least 50% of the
directors of such corporation in office immediately prior to such appointment or
nomination.


“Charged-Off Receivable” means a Receivable: (a) as to which the Servicer has
received notice or a Responsible Officer is otherwise aware that the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in the definition of “Event of Bankruptcy” (as if references to Seller
Party therein refer to such Obligor); (b) which, consistent with the Credit and
Collection Policy, would be written off the Servicer’s books as uncollectible;
or (c) which has been identified by the Servicer as uncollectible.


“Closing Date” means October 3, 2016.


“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.


“Collateral” has the meaning specified in Section 10.1.


“Collection Account” means each concentration account, depositary account or
similar account in which any Collections are collected or deposited and which is
listed on Exhibit IV hereto.


“Collection Bank” means, at any time, any bank at which a Collection Account or
a Lock-Box Account is maintained.


“Collection Notice” means, with respect to a Control Agreement, a notice given
by the Purchaser to the related Collection Bank in substantially the form
prescribed by or attached to such Control Agreement pursuant to which the
Purchaser exercises its exclusive right to direct the disposition of funds on
deposit in the applicable Collection Account(s) in accordance with such Control
Agreement.


“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Discount, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
Receivables Purchase Agreement
 
-44-

--------------------------------------------------------------------------------

“Commitment” means the commitment of the Purchaser to make Cash Investments from
time to time, in an amount not to exceed in the aggregate the amount
$40,000,000, as such amount may be modified in accordance with the terms hereof.


“Communication” has the meaning set forth in Section 11.2(c).


“Compliance Certificate” means a certificate in substantially the form of
Exhibit V hereto, or such other form as the Servicer and the Purchaser may from
time to time agree upon in writing, executed by a Responsible Officer of the
Servicer, (a) setting forth relevant facts in reasonable detail the computations
as to whether or not the Servicer is in compliance with the requirements set
forth in the Financial Covenants, (b) stating that the financial statements
delivered therewith have been prepared in accordance with GAAP, subject, in the
case of interim financial statements, to year-end audit adjustments, and (c)
stating whether or not such officer has knowledge of the occurrence of any
Default or Event of Default (each, under and as defined in the Senior Credit
Agreement) or any Amortization Event or Potential Amortization Event hereunder
not theretofore reported or remedied and, if so, stating in reasonable detail
the facts with respect thereto.


“Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit shall be determined as follows for
such Obligors who have short term unsecured debt ratings currently assigned to
them by S&P and Moody’s (or in the absence thereof, the equivalent long term
unsecured senior debt ratings):


S&P Rating
Moody’s Rating
Allowable % of Eligible
Receivables
A-1+
P-1
15.00%
A-1
P-1
12.00%
A-2
P-2
9.00%
A-3
P-3
6.00%
Below A-3 or Not Rated by either S&P or Moody’s
Below A-3 or Not Rated by either S&P or Moody’s
3.00%



; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is a Non-Rated Obligor,
the applicable Concentration Limit shall be the one set forth in the last line
of the table above, and (iii) upon Seller’s request from time to time, the
Purchaser, in their sole discretion, may agree to a higher percentage of
Eligible Receivables for a particular Obligor and its Affiliates (each such
higher percentage, a “Special Concentration Limit”), it being understood that
any Special Concentration Limit may be cancelled by the Purchaser upon not less
than five (5) Business Days’ written notice to Seller and the Purchaser.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Contract” means, with respect to any Receivable, any and all instruments,
agreements, Invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.


“Control Agreement” means an agreement, in form reasonably acceptable to the
Purchaser, in which a Collection Bank agrees to take instructions from the
Purchaser, either directly or as assignee of Seller, with respect to the
disposition of funds in a Collection Account without further consent of any
applicable Seller Party or any Originator; provided, however, that any such
agreement shall allow a Seller Party or an Originator to give instructions with
respect to such Collection Account prior to delivery of a Collection Notice.
 
Receivables Purchase Agreement
 
-45-

--------------------------------------------------------------------------------

“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VII hereto, as modified from time to time
in accordance with this Agreement.


“Cut-Off Date” means for any Servicer Report or monthly computation, the last
day of the most recent Calculation Period.


“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(a) 91, multiplied by (b) the amount obtained by dividing (i) the aggregate
Outstanding Balance of all Receivables as of the most recent Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three (3)
Calculation Periods including and immediately preceding such Cut-Off Date.


“Debt” has the meaning specified in the Senior Credit Agreement.


“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable.  Seller shall be deemed
to have received a Collection of a Receivable if any Dilution occurs with
respect to such Receivable.  The amount of the Collection which Seller shall be
deemed to have received shall equal, in the case of clauses (a)-(d) of the
definition of “Dilution,” the amount by which the Outstanding Balance of such
Receivable was reduced as a result thereof and, in the case of clause (e) of the
definition of “Dilution,” the Outstanding Balance of such Receivable.


“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the last four (4) months ending on such Cut-Off Date, by (ii)
the Net Pool Balance as of such Cut-off Date.


“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (a) the total amount of Receivables which
became Defaulted Receivables during the month that includes such Cut-Off Date,
by (b) the aggregate sales generated by the Originators during the month
occurring four (4) months prior to the month ending on such Cut-Off Date.


“Defaulted Receivable” means a Receivable:  (a) as to which the Obligor thereof
has suffered an Event of Bankruptcy; (b) which, consistent with the Originators’
credit and collection policies, should be written off as uncollectible; or (c)
as to which any payment, or part thereof, remains unpaid for ninety-one (91)
days or more from the original due date.


“Deferred Purchase Price” has the meaning set forth in Section 1.1(a).


“Delinquency Ratio” means, at any time, a percentage equal to (a) the aggregate
outstanding principal balance of all Receivables that were Delinquent
Receivables at such time divided by (b) the aggregate outstanding principal
balance of all Receivables at such time.


“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for ninety-one (91) days or more from the original due
date.
 
Receivables Purchase Agreement
 
-46-

--------------------------------------------------------------------------------

“Designated Funding Office” has the meaning set forth in Section 1.12.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable due to (a) any defective or rejected goods or services,
any cash discount or any other adjustment by any Originator or any Affiliate
thereof (other than as a result of any Collections), or as a result of any
governmental or regulatory action, (b) any setoff in respect of any claim by the
Obligor thereof (whether such claim arises out of the same or a related or an
unrelated transaction), (c) any warranty claim, rebate or refund, (d) any
misstatement of the amount thereof, or (e) any misrepresentation with respect to
such Receivable under any of Section 3.1(m), Section 3.1(n), Section 3.1(p),
Section 3.1(s), Section 3.1(t), Section 3.1(u) or Section 3.1(v); provided,
however, that “Dilution” shall not include a credit memo where offset by a
rebill or correction on the same day when the original due date is not extended
and such re-bill or correction can be captured and reported.


“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (a) the aggregate sales generated by the
Originators during the two (2) months ending on such Cut-Off Date, by (b) the
Net Pool Balance as of such Cut-Off Date.


“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (a) the total amount of decreases in
outstanding principal balances due to Dilution during the month ending on such
Cut-Off Date, by (b) the aggregate sales generated by the Originators during the
Calculation Period ending two (2) months prior to such Cut-Off Date.


“Dilution Reserve” means, for any month, the product (expressed as a percentage)
of:  (a) the sum of (i) 2.0 times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times (b) the Dilution Horizon
Ratio as of the immediately preceding Cut-Off Date.


“Dilution Volatility Component” means, at any time, the product (expressed as a
percentage) of (i) the difference between (a) the highest three-month rolling
average Dilution Ratio over the 12-month period then most recently ended and (b)
the Adjusted Dilution Ratio, and (ii) a fraction, the numerator of which is
equal to the amount calculated in (i)(a) of this definition and the denominator
of which is equal to the amount calculated in (i)(b) of this definition.


“Disclosed Information” has the meaning set forth in Section 11.5.


“Discount” means for each day, an amount equal to the product of the applicable
Discount Rate multiplied by the Capital outstanding, annualized on a 360-day
basis.


“Discount Rate” means LMIR (or, solely in the instances set forth in Section
8.3(h), the Alternate Base Rate).


“Discount Reserve” means for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date (without taking into account any Applicable Margin) times
(iii) a fraction, the numerator of which is the highest Days Sales Outstanding
for the most recent 12 Calculation Periods and the denominator of which is 360.
 
Receivables Purchase Agreement
 
-47-

--------------------------------------------------------------------------------

“Dominion Date” means the date on which the Purchaser delivers to any Collection
Bank(s) a Collection Notice pursuant to Section 6.4.


“Eligible Assignee” means any bank or other financial institution having a
combined capital and surplus of at least $1,000,000,000.


“Eligible Receivable” means a Receivable:


(a)          the Obligor of which (i) is not a Sanctioned Person, nor Invoiced
at an address in a Sanctioned Country, (ii) is not an Affiliate of any
Originator or the Performance Guarantor, (iii) is not a government or a
governmental subdivision or agency (unless the Assignment of Claims Act of 1940,
as amended, and any applicable state assignment of claims act, has been complied
with), and (iv) is a resident of the United States of America or an Approved
Foreign Jurisdiction; provided, however, that (A) in the case of Approved
Foreign Obligors resident in a single Approved Foreign Jurisdiction, only the
portion of their otherwise Eligible Receivables that does not exceed the
applicable Approved Limit may be included as Eligible Receivables, and (B) in no
event may the otherwise Eligible Receivables of all Approved Foreign Obligors
considered in the aggregate exceed 25% of the total Outstanding Balance of all
Receivables,


(b)          which is not (i) a Delinquent Receivable, (ii) a Defaulted
Receivable, or (iii) owing from an Obligor as to which more than 35% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,


(c)          which has been invoiced and is due within 60 days of the original
Invoice date therefor,


(d)          which is an “account” or a “payment intangible” as defined in
section 9-102 of the UCC of all applicable jurisdictions,


(e)          which is denominated and payable only in United States dollars to a
Lock-Box or Collection Account located in the United States,


(f)          which arises under a Contract, an Invoice or other written
contractual obligation which, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law),


(g)          which arises under a Contract, Invoice or other written contractual
obligation that contains an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator,


(h)          which, together with the Contract related thereto, does not
contravene in any material respect any law, rule or regulation applicable
thereto (including, without limitation, usury laws, the Federal Truth in Lending
Act, and Regulation Z, Regulation D and Regulation B of the Federal Reserve
Board, and applicable judgments, decrees, injunctions, writs, orders, or line of
action of any court, arbitrator or other administrative, judicial, or
quasi-judicial tribunal or agency of competent jurisdiction) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation,
 
Receivables Purchase Agreement
 
-48-

--------------------------------------------------------------------------------

(i)           which satisfies in all material respects all applicable
requirements of the Credit and Collection Policy,


(j)           which was generated in the ordinary course of the applicable
Originator’s business,


(k)          which arises solely from the sale of goods or the provision of
services to the related Obligor by the applicable Originator, and not by any
other Person that is not an Originator (in whole or in part),


(l)           which is not subject to (A) any right of rescission or set-off, or
(B) any currently asserted counterclaim or other defense (including defenses
arising out of violation of usury laws) or any other Lien of the applicable
Obligor against the applicable Originator (i.e., the Obligor with the right,
claim or defense has such right claim or defense directly against the Originator
rather than against an Affiliate of such Originator), and the Obligor thereon
holds no right as against the applicable Originator to cause such Originator to
repurchase the goods or merchandise the sale of which gave rise to such
Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract); provided, however, that (1) if such rescission, set-off,
counterclaim, defense or repurchase right affects only a portion of the
Outstanding Balance of such Receivable, then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected (i.e., the amount of the outstanding claim or the
amount the Obligor is entitled to set-off against the applicable Originator
based on the amount which such Originator owes the applicable Obligor) would be
netted against the applicable Receivable, but the excess of the Receivable over
such outstanding claim or set-off would be included as an Eligible Receivable),
(2) Receivables of any Obligor which has any accounts payable from the
applicable Originator (thus giving rise to a potential offset against such
Obligor’s Receivables) may be treated as Eligible Receivable to the extent that
such Obligor has agreed pursuant to a written agreement in form and substance
satisfactory to the Purchaser, that such Receivable shall not be subject to such
offset, and (3) (i) unless and until the Purchaser gives the Seller at least ten
(10) Business Days’ prior written notice to the contrary, no deduction shall be
required to be made under this clause (l) for amounts secured by the PACA Trust,
and (ii) any such deduction shall be limited to amounts outstanding to
beneficiaries of the PACA Trust and which are secured by the PACA Trust as of
the date of such written notice,


(m)         as to which the applicable Originator has satisfied and fully
performed all obligations on its part with respect to such Receivable required
to be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor,


(n)         as to which all right, title and interest to and in which has been
validly transferred by the applicable Originator directly or indirectly to
Seller pursuant to the Sale Agreement, and Seller has good and marketable title
thereto free and clear of any Lien (other than Liens in favor of the Purchaser
created pursuant to the Transaction Documents), and


(o)          is required to be paid to a Lock-Box or Collection Account that
after November 3, 2016 is subject to a Control Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
Receivables Purchase Agreement
 
-49-

--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is, along with STC, a member of a controlled group of corporations or a
controlled group of trades or businesses, as described in sections 414(b) and
414(c), respectively, of the Code.


“Event of Bankruptcy” means, with respect to any Person, that such Person
becomes insolvent or generally fails to pay, or admits in writing its inability
or refusal to pay, debts as they become due; or such Person applies for,
consents to, or acquiesces in the appointment of a trustee, receiver or other
custodian for such Person or any property thereof, or makes a general assignment
for the benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for such
Person or for a substantial part of the property of any thereof and, unless such
Person is Seller, is not discharged within 60 days; or any bankruptcy,
reorganization, debt arrangement, or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution or liquidation proceeding, is
commenced in respect of such Person, and if such case or proceeding is not
commenced by such Person, it is consented to or acquiesced in by such Person,
or, unless such Person is Seller, remains for 60 days undismissed; such Person
takes any action to authorize, or in furtherance of, any of the foregoing.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Recipient or required to be withheld or deducted from a payment to the
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of the Recipient being organized under the laws of, or
having its principal office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of the Purchaser with respect to an interest in a Receivable or the Commitment
pursuant to a law in effect on the date on which (i) the Purchaser acquires such
interest in the Receivable or the Commitment, or (ii) the Purchaser changes its
Funding Office, (c) Taxes attributable to the Purchaser’s failure to comply with
Section 8.5(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Facility Account” means Seller’s account no.  at Wells Fargo Bank, 420
Montgomery Street, San Francisco, CA, ABA No. 121-000-248, Account Name: 
Sensient Receivables LLC, or such other account as may be designated by Seller
in writing from time to time.


“Facility Limit” means $40,000,000, as such amount may be amended from time to
time in accordance with this Agreement.


“Facility Termination Date” means the earlier of (i) October 2, 2017, and (ii)
the Amortization Date.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or any intergovernmental agreement
entered into by the United States in connection with the implementation of such
Sections of the Code.


“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended, and any successor statute thereto.
 
Receivables Purchase Agreement
 
-50-

--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum determined by the
Federal Reserve Bank of New York based on federal funds transactions on such day
(or, if such day is not a Business Day, for the immediately preceding Business
Day) and published as the federal funds effective rate by the Federal Reserve
Bank of New York on the Business Day next succeeding such day, or, if such rate
is not so published for any day that is a Business Day, the rate otherwise
established by the Lender in any reasonable manner as the rate per annum
applicable to federal funds transactions.


“Fee Letter” means that certain Fee Letter, dated as of October 3, 2016, by and
between Seller and the Purchaser, as the same may be amended, restated,
supplemented or otherwise modified from time to time.


“Fees” means, collectively, any fees payable pursuant to the Fee Letter.


“Final Payout Date” means the date when all Collections have been applied to
payment of the Aggregate Unpaids and the Commitment has terminated.


“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.


“Financial Covenant” means any of STC’s obligations set forth in Sections 6.8,
6.9 or 6.13 of the Senior Credit Agreement as in effect on the date hereof or as
amended hereafter with the written consent of the Purchaser in its capacity as
such hereunder.


“Funding Office” means, as to the Purchaser, its office(s) identified in its
address for notices set forth below its signature hereto, or such other office
or offices as the Purchaser may from time to time notify Seller, which office
may include any Affiliate of the Purchaser or any domestic or foreign branch of
the Purchaser or such Affiliate.


“GAAP” means generally accepted accounting principles as in effect from time to
time applied on a basis consistent with the accounting practices applied in the
financial statements of STC referred to in Section 3.2(a), except for changes
concurred in by STC’s independent public accountants and disclosed in STC’s
financial statements or the notes thereto.


“Governing Board” means, with respect to any corporation, limited liability
company or similar Person, the board of directors, board of governors or other
body or entity that sets overall institutional direction for such Person.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Seller under
any Transaction Document.
 
Receivables Purchase Agreement
 
-51-

--------------------------------------------------------------------------------

“Independent Manager” means a manager of Seller who shall be a natural person
who (a) shall not have been at the time of such person’s appointment or at any
time during the preceding five (5) years and shall not be as long as such person
is a manager of Seller:  (i) a manager, officer, employee, partner, shareholder,
member, manager or Affiliate of any of the following Persons (collectively, the
“STC Group”):  the Performance Guarantor, the Servicer, any Originator, or any
of their respective Affiliates (other than Seller or another special purpose
entity which is an Affiliate of the Performance Guarantor), (ii) a supplier to
any of the STC Group or Seller, (iii) the beneficial owner (at the time of such
individual’s appointment as an Independent Manager or at any time thereafter
while serving as an Independent Manager) of any of the outstanding membership or
other equity interests of Seller or any of the STC Group having general voting
rights, (iv) a Person controlling or under common control with any manager,
officer, employee, partner, shareholder, member, manager, Affiliate or supplier
of any of the STC Group or Seller, or (v) a member of the immediate family of
any director, officer, employee, partner, shareholder, member, manager,
Affiliate or supplier of any of the STC Group or Seller; (b) has not less than
three (3) years of experience in serving as an independent director or
independent manager for special purpose vehicles engaged in securitization
and/or structured financing transactions; and (c) is employed by Global
Securitization Services, LLC, Lord Securities Corporation, AMACAR Group LLC, CT
Corporation, National Corporate Research, Ltd., Corporation Service Company,
such other Person that provides independent director or independent manager
services for special purpose vehicles engaged in securitization and/or
structured financing transactions in the ordinary course of its business, and
their respective successors. For purposes of this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities or general partnership or managing member
interests, by contract or otherwise.


“Investment Date” means the Business Day on which a Cash Investment is (or will
be) funded.


“Investment Excess” means, on any Business Day, that (a) the aggregate Capital
outstanding hereunder exceeds the Commitment, or (b) the Purchased Assets
Coverage Percentage shall exceed 100%.


“Invoice” means any bill, statement or invoice evidencing any Receivable.


“LIBOR Market Index Rate” means, for any day, the greater of (a) 0% per annum,
and (b) the one-month Eurodollar Rate for U.S. dollar deposits as reported on
the Reuters Screen LIBOR01 Page or any other page that may replace such page
from time to time for the purpose of displaying offered rates of leading banks
for London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Purchaser from another recognized source for interbank quotation), in each case,
changing when and as such rate changes.


“Lien” means any mortgage, deed of trust, lien, pledge, Security Interest or
other charge or encumbrance, of any kind whatsoever, including but not limited
to the interest of the lessor or titleholder under any Capitalized Lease (as
defined in the Senior Credit Agreement), title retention contract or similar
agreement.
 
Receivables Purchase Agreement
 
-52-

--------------------------------------------------------------------------------

“Liquidation Period” means the period beginning on the Facility Termination Date
and ending on the date thereafter when all Aggregate Unpaids have been paid in
full and all Commitments have been terminated.


“LMIR” means, on any date of determination, a rate per annum equal to the sum of
(a) the LIBOR Market Index Rate plus (b) the Applicable Margin.


“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Control Agreement on or before November 3, 2016 has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Exhibit IV.


“Lock-Box Account” means any demand deposit account or similar account into
which items deposited in any Lock-Box are cleared or otherwise deposited for
collection and which is listed on Exhibit IV.


“London Banking Day” means any day on which dealings in United States dollar
deposits are conducted by and between banks in the London interbank Eurodollar
market.


“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0 times (b) the highest three-month rolling average Default
Ratio during the 12 Calculation Periods ending on the immediately preceding
Cut-Off Date, times (c) the Default Horizon Ratio as of the immediately
preceding Cut-Off Date.


“Material Adverse Effect” means a material adverse change in or effect on (a)
the business, condition (financial or otherwise) or operations of (i) Seller, or
(ii) Performance Guarantor and its Subsidiaries, taken as a whole, (b) the
ability of any Seller Party or the Performance Guarantor to perform its
obligations under the Transaction Documents to which it is a party, (c) the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (d) the Purchaser’s interest in any substantial portion of the
Purchased Assets, or (e) the collectability of any substantial portion of the
Receivables.


“Material Part of the Assets” has the meaning set forth in the Senior Credit
Agreement.


“Monthly Reporting Date” means the 15th day of each month after the Closing Date
(or, if any such day is not a Business Day, the next succeeding Business Day
thereafter).


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Event” has the meaning set forth in the Senior Credit Agreement.


“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time minus the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit or Special Concentration Limit for
such Obligor or type of Obligor.


“Non-Rated Obligor” means any Obligor rated below A-3 or P-3 by S&P or Moody’s,
respectively, or which is not rated by both S&P and Moody’s.


“Obligor” means a Person obligated to make payments pursuant to a Contract.
 
Receivables Purchase Agreement
 
-53-

--------------------------------------------------------------------------------

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Organizational Document” means, (a) with respect to any corporation, the
articles of incorporation and bylaws of such corporation, (b) with respect to
any partnership, the partnership agreement of such partnership, (c) with respect
to any limited liability company, the articles of organization and operating
agreement of such company, and (d) with respect to any entity, any and all other
shareholder, partner or member control agreements and similar organizational
documents relating to such entity.


“Originator” has the meaning specified in the Sale Agreement.


“Other Connection Taxes” means, with respect to the Recipient, Taxes imposed as
a result of a present or former connection between the Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from the
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Security
Interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Purchased Asset,
Security Interest or Transaction Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.


“PACA” means the Perishable Agricultural Commodities Act, 1930, 7 U.S.C. §§ 499a
et seq., as amended from time to time, and all regulations promulgated pursuant
thereto.


“PACA Trust” means the trust created pursuant to Section 499e(c) of PACA.


“Participant” has the meaning set forth in Section 9.2.


“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001), as amended from time to time.


“Payment Date” means (a) the 5th day of each month after the Closing Date (or,
if any such day is not a Business Day, the next succeeding Business Day
thereafter), or (b) during the Liquidation Period, such other Business Day as
may be designated by the Purchaser.


“Pension Plan” has the meaning specified in the Senior Credit Agreement.


“Performance Guarantor” means STC and its successors and permitted assigns.


“Performance Undertaking” means the Performance Undertaking, dated as of October
3, 2016, by the Performance Guarantor in favor of Seller, substantially in the
form of Exhibit VII hereto.
 
Receivables Purchase Agreement
 
-54-

--------------------------------------------------------------------------------

 “Permitted Lien” means with respect to any Person or its assets, Liens for
taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or being contested in good faith by appropriate
proceedings and, in each case, for which such Person maintains adequate
reserves.


“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.


“Plan” has the meaning set forth in the Senior Credit Agreement.


“Potential Amortization Event” means an event which, with the passage of any
applicable cure period or the giving of notice, or both, would constitute an
Amortization Event.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Purchaser as its prime rate.  Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs.  The prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to the Purchaser’s
customers or to other banks.


“Proposed Reduction Date” has the meaning set forth in Section 1.4(a).


“Purchased Assets” has the meaning set forth in Section 1.1(a).


“Purchased Assets Coverage Percentage” means, at any time and subject to Section
1.5 of the Agreement, the percentage computed as:
 
Capital + Required Reserve
Net Pool Balance

 
The Purchased Assets Coverage Percentage shall be determined from time to time
in accordance with Section 1.5 of the Agreement.


“Purchaser” has the meaning set forth in the preamble to this Agreement and
shall include such Person’s respective successors and permitted assigns.


“Purchaser’s Account” means Wells’ account no. 37235547964503331 at Wells Fargo
Bank, National Association, 420 Montgomery Street, San Francisco, CA, ABA No.
121-000-248, Reference:  Sensient Receivables LLC, or any other account or
accounts as the Purchaser may indicate in writing to Seller and the Servicer
from time to time.


“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument, an intangible or a general intangible
under the UCC, arising from the sale of goods or provision of services by an
Originator and includes, without limitation, the obligation to pay any
applicable Finance Charges with respect thereto.  Indebtedness and other rights
and obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided, however, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the Obligor, the applicable Originator or the Seller
treats such indebtedness, rights or obligations as a separate payment
obligation.
 
Receivables Purchase Agreement
 
-55-

--------------------------------------------------------------------------------

“Recipient” means the Purchaser.


“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.


“Reduction Notice” has the meaning set forth in Section 1.3.


“Reinvestment” has the meaning set forth in Section 2.1(c).


“Related Security” means, with respect to any Receivable:


(i)    all right, title and interest (if any) in the goods, the sale of which
gave rise to such Receivable, and any and all insurance contracts with respect
thereto,


(ii)   all other Security Interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,


(iii)  all guaranties, letters of credit, insurance and other supporting
obligations, agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,


(iv)  all service contracts and other contracts and agreements associated with
such Receivable,


(v)   all Records related to such Receivable,


(vi)  all of the applicable Originator’s right, title and interest in each
Lock-Box, each Lock-Box Account and each Collection Account, and


(vii) all proceeds of any of the foregoing.


When used in this Agreement, the term “Related Security” shall also include all
right, title and interest of Seller in, to and under the Sale Agreement and the
Performance Undertaking, and the proceeds of the foregoing.


“Reportable Event” has the meaning set forth in the Senior Credit Agreement.
 
Receivables Purchase Agreement
 
-56-

--------------------------------------------------------------------------------

“Required Amounts” means, on any date of determination, (i) all accrued and
unpaid Servicing Fees that are then due and owing to the Servicer, (ii) all
out-of-pocket expenses that are then due and owing to the Purchaser under
Section 8.4 and not otherwise paid by Seller, (iii) all Indemnified Taxes that
are then due and owing and not otherwise paid by Seller, (iv) all accrued and
unpaid Discount then due and owing on the Cash Investments, including any
previously accrued Discount that was not paid on the applicable prior Payment
Date, and (v) all Fees accrued during the Calculation Period (or portion
thereof) then most recently ended, plus any previously accrued Fees not paid on
a prior Payment Date.


“Required Reserve” means, on any day during a month, the product of (a) the
greater of (i) the sum of the Required Reserve Factor Floor, the Discount
Reserve and the Servicing Reserve, and (ii) the sum of the Loss Reserve, the
Discount Reserve, the Dilution Reserve and the Servicing Reserve, times (b) the
Net Pool Balance as of the Cut-Off Date immediately preceding such month.


“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (a) 12%, plus (b) the product of the Adjusted Dilution Ratio and
the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.


“Responsible Officer” means, in respect of any Seller Party, the chief financial
officer, controller, chief accounting officer or treasurer thereof and any other
officer or employee of such Seller Party, as applicable, so designated by any of
the foregoing officers in a written notice to the Purchaser.  Any document
delivered hereunder that is signed by a Responsible Officer of a Seller Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Seller Party, as
applicable, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Seller Party, as applicable.


“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any membership interest of any class of Seller now or
hereafter outstanding, except a dividend payable solely in membership interests
of Seller of that class or any junior class, (ii) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of Seller now or hereafter outstanding, (iii) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to the Subordinated Loans, (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any membership interest of Seller now or
hereafter outstanding, and (v) any payment of management fees by Seller (except
for reasonable management fees to an Originator or its Affiliates in
reimbursement of actual management services performed).


“Review” shall have the meaning specified in Section 5.1(d) of this Agreement.


“Revolving Purchase Period” means the period from and after the Closing Date to
but excluding the Facility Termination Date.


“Sale Agreement” means that certain Receivables Sale Agreement, dated as of
October 3, 2016, by and between the Originators, as sellers, and Seller, as
buyer, as the same may be amended, restated or otherwise modified from time to
time in accordance with the terms hereof.


“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
 
Receivables Purchase Agreement
 
-57-

--------------------------------------------------------------------------------

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.


“S&P” means Standard & Poor’s, a Standard & Poor’s Business Services LLC
business.


“SEC” means the Securities and Exchange Commission (or any successor thereto).


“Security Interest” has the meaning provided in Section 1-201(37) (or any
successor section) of the UCC.


“Seller” has the meaning set forth in the preamble to this Agreement.


“Seller Party” means each of (a) Seller, (b) at any time while STC or one of its
Subsidiaries is acting as Servicer, Servicer, and (c) at any time while any
Affiliate of STC is acting as a Sub-Servicer, such Sub-Servicer.


“Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, effective as of October 24, 2014, by and among STC and certain of its
Subsidiaries, as Borrowers, Wells Fargo Bank, National Association as
Administrative Agent, KeyBank National Association, as Syndication Agent, Bank
of America, N.A., HSBC Bank USA, National Association, PNC Bank, National
Association and TD Bank, N.A., as Co-Documentation Agents, the other financial
institutions from time to time party thereto, and KeyBanc Capital Markets Inc.
and Wells Fargo Securities, LLC, as Joint Lead Arrangers and Joint Book Runners,
as the same may be amended, restated, refinanced or otherwise modified from time
to time.


“Servicer” means at any time the Person (which may be the Purchaser) then
authorized pursuant to Article VI to service, administer and collect the
Receivables.


“Servicer Termination Event” has the meaning set forth in Section 6.1(a).


“Servicer Report” means a report in substantially the form of Exhibit VI hereto
duly completed by the Servicer.
 
Receivables Purchase Agreement
 
-58-

--------------------------------------------------------------------------------

“Servicing Fee” has the meaning set forth in Section 6.7.


“Servicing Reserve” means, the product (expressed as a percentage) of (a) 1.0%
times (b) a fraction, the numerator of which is the highest Days Sales
Outstanding for the most recent 12 months and the denominator of which is 360.


“Solvent” means, on any date of determination, that (i) the present fair
saleable value of the present assets of Seller exceed the Debt (including
contingent liabilities) of Seller; (ii) the capital of Seller is not
unreasonably small in relation to its business as contemplated on such date;
(iii) Seller has not incurred and does not intend to incur or believe that it
will incur, Debt (including current obligations), beyond its ability to pay such
Debt as it becomes due (whether at maturity or otherwise) and (iv) Seller is
“solvent” within the meaning given to that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.


“STC” has the meaning specified in the preamble to this Agreement.


“Subordinated Note” has the meaning set forth in the Sale Agreement.


“Sub-Servicer” has the meaning set forth in Section 6.1(b).


“Subsidiary” means (a) any corporation of which more than 50% of the outstanding
shares of capital stock having general voting power under ordinary circumstances
to elect a majority of the Governing Board of such corporation, irrespective of
whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by STC, by STC and one or more other
Subsidiaries, or by one or more other Subsidiaries, (b) any partnership of which
more than 50% of the partnership interest therein are directly or indirectly
owned by STC, by STC and one or more other Subsidiaries, or by one or more other
Subsidiaries, and (c) any limited liability company or other form of business
organization the effective control of which is held by STC, STC and one or more
other Subsidiaries, or by one or more other Subsidiaries.


“Swap Contract” shall have the meaning set forth in the Senior Credit Agreement.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Funded Debt” shall have the meaning set forth in the Senior Credit
Agreement.


“Transaction Documents” means, collectively, this Agreement, each Cash
Investment Notice, the Performance Undertaking, the Sale Agreement, each Control
Agreement (when duly executed), the Fee Letter, each Subordinated Note issued
pursuant to the Sale Agreement, and all other instruments, documents and
agreements required to be executed and delivered pursuant hereto.


“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.


“Welfare Plan” has the meaning set forth in the Senior Credit Agreement.


“Withholding Agent” means any Seller Party and the Purchaser.
 
Receivables Purchase Agreement
 
-59-

--------------------------------------------------------------------------------

EXHIBIT II-A
FORM OF CASH INVESTMENT NOTICE


[date]


Wells Fargo Bank, National Association
1100 Abernathy Rd., N.E.
16 Floor, Suite 1600
Atlanta, GA  30328-5657
Attention:  Eero Maki


Re:  Cash Investment Notice


Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement dated as of
October 3, 2016., by and among Sensient Receivables LLC, a Delaware limited
liability company (“Seller”), Sensient Technologies Corporation, a Wisconsin
corporation (“STC”), as initial Servicer (the “Servicer”), and (c).Wells Fargo
Bank, National Association, a national banking association (together with its
successors and assigns, the “Purchaser”), as amended, restated and/or otherwise
modified from time to time (the “Purchase Agreement”).  Capitalized terms used
and not otherwise defined herein are used with the meanings attributed thereto
in the Purchase Agreement:


Seller hereby requests the following Cash Investment:
 
Investment Date:
___________, 20__
Amount of Cash
Requested:
$_________________***
Discount:
LMIR (except as provided in Section 8.3(h))



***Amount to be entered in Wells Fargo’s “C.E.O.” platform


On the applicable Investment Date, the undersigned hereby certifies that each of
the following statements is true):


(i)           the representations and warranties set forth in Article III are
true and correct in all material respects on and as of the Investment Date of
the above-described Cash Investment as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall remain
true and correct in all material respects as of such earlier date;


(ii)          no event has occurred and is continuing, or would result from such
Investment, that constitutes an Amortization Event or a Potential Amortization
Event; and


(iii)         no Investment Excess exists or will result from such Cash
Investment.
 
Receivables Purchase Agreement
 
-60-

--------------------------------------------------------------------------------

Please deposit the proceeds of this Cash Investment into the Facility Account in
immediately available funds.

 

 
Very truly yours,
     
[SENSIENT TECHNOLOGIES CORP., as Servicer on behalf of]
SENSIENT RECEIVABLES LLC, as Seller



 
By:
     
Name:
   
Title:
 



*Amount to be entered in Wells Fargo’s “C.E.O.” platform
 
Receivables Purchase Agreement
 
-61-

--------------------------------------------------------------------------------

EXHIBIT II-B
FORM OF REDUCTION NOTICE


[date]


Wells Fargo Bank, National Association
1100 Abernathy Rd., N.E.
16 Floor, Suite 1600
Atlanta, GA  30328-5657
Attention:  Eero Maki


Re:  Reduction Notice


Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement dated as of
October 3, 2016., by and among Sensient Receivables LLC, a Delaware limited
liability company (“Seller”), Sensient Technologies Corporation, a Wisconsin
corporation (“STC”), as initial Servicer (the “Servicer”), and (c).Wells Fargo
Bank, National Association, a national banking association (together with its
successors and assigns, the “Purchaser”), as amended, restated and/or otherwise
modified from time to time (the “Purchase Agreement”).  Capitalized terms used
and not otherwise defined herein are used with the meanings attributed thereto
in the Purchase Agreement:


Seller hereby requests the following Capital Reduction:
 
Proposed Reduction Date:
___________, 20__
 
Capital Reduction:
$_________________*
 

 
 
Very truly yours,
 
 
 
 
 
[SENSIENT TECHNOLOGIES CORP., as Servicer on behalf of]
SENSIENT RECEIVABLES LLC, as Seller


 
By:
   
 
 
Name:
 
 
 
Title:
 
 

 
Receivables Purchase Agreement
 
-62-

--------------------------------------------------------------------------------

EXHIBIT III
SELLER’S CHIEF EXECUTIVE OFFICE, FEDERAL TAXPAYER ID NUMBER AND ORGANIZATIONAL
ID NUMBER


Chief Executive Office
Federal Taxpayer ID Number
DE Organizational ID Number
777 E. Wisconsin Avenue
Suite 1100
Milwaukee, WI 53202
Attention:  Kim Chase
Phone:  414-347-3972
Fax:  414-347-3785
Email:  kim.chase@sensient.com
no separate FEIN (Sensient Technologies Corporation’s FEIN is 39‑0561070)
6136419

 
Receivables Purchase Agreement
 
-63-

--------------------------------------------------------------------------------

EXHIBIT IV
COLLECTION ACCOUNTS, LOCK-BOXES AND LOCK-BOX ACCOUNTS
 
Bank Name and
Addresss
Lock-Box Address (if
applicable)
Lock-Box and/or
Collection Account #
Account Name
Wells Fargo Bank
P.O. Box 63020,
San Francisco, CA 94163
4015 Solutions Center,
Chicago, IL 60677-4000
 
 
Sensient Receivables LLC
 
Bank of America
100 West 33rd Street,
New York, NY 10001
62453 Collections Center Drive,
Chicago, IL 60693
 
Sensient Receivables LLC
 

 
Receivables Purchase Agreement
 
-64-

--------------------------------------------------------------------------------

EXHIBIT V
CREDIT AND COLLECTION POLICY


WORK INSTRUCTION
 
Document No.: WISAC001
Rev.: 02
Page 1 of 2
September 2016



SENSIENT COLORS LLC - ST. LOUIS CREDIT AND COLLECTION POLICY


OBJECTIVE


Establish policy and guidelines for extending credit to customers.


POLICY & GUIDELINES:


Sales to new customers will normally be on credit card prepayment, CIA or Letter
of Credit only basis until it is established they are credit worthy.


The following may be considered as normally qualifying a customer as credit
worthy:



-
unit of a large, established company (e.g. S&P 1000)




-
an existing, satisfactory credit history with another unit of STC or partnered
supplier.




-
satisfactory credit check and evidence of financial liquidity (e.g. paying CIA
or Letter of Credit on initial orders); duration of CIA or prepayment terms to
be determined based on results of credit check.



A credit application is obtained for all new customers and a credit check must
be performed. A credit check is performed for all orders in excess of $1,000.
This normally involves:



-
Contacting trade & bank references provided by customer and/or

-
Order a D&B Credit Report



The objective is to verify this business exists, has established credit with
others and is financially stable & therefore likely to pay their bills on time.
Any negative credit information should be regarded as a sign of risk and will
affect credit status or limit.


Credit limit reviews are performed quarterly for customers with credit limits
$100,000 or above. Approval for increase or decrease in the credit limit are
approved by the business unit Controller. Credit line reviews for customers with
credit limits under $100,000 are performed yearly.


The Credit Administrator is primarily responsible for: collecting information &
evaluating the credit worthiness of customers; and recommending customers be
taken off CIA and given credit terms (and vice versa).


Once Domestic and International customers are approved for credit, standard 30
day payment terms are offered. exception to this terms are approved by the
Business Unit Controller.


Credit Limits must be established for customers on credit terms. This will be
based on several factors:



1)
size of customer (#employees, annual sales, profitability)

2)
credit reference information (amount of credit extended, usually in D&B).



The Credit Administrator is authorized to set credit limits for new customers up
to $10,000. The Controller approves any credit limit over $10,000.


As sales to an established customer grow, a corresponding increase in their
credit limit may be required. Based on payment history with SENSIENT COLORS LLC,
the Credit Administrator will recommend changes to a customer’s credit limit as
necessary. This change will be approved by Controller as required.
 
Receivables Purchase Agreement
 
-65-

--------------------------------------------------------------------------------

WORK INSTRUCTION
 
Document No.: WISAC001
Rev.: 01
Page 2 of 2
September 2016



Customers with past due amounts will be investigated to determine the cause.
Until the account is current, it may be necessary to hold further shipments or
place their account on a COD, CIA or Letter of Credit basis.


Customer with balances and open orders that exceed credit limit, Credit
administrator is authorized to release orders less than $10,000 above credit
limit, orders exceed credit limit greater than $10,000 requires Controller
approval.


PROCEDURES


When the sales representative is contacted by a new customer, they will provide
the customer with a New Customer Packet which includes Sensient blank credit
application, our W-9 form, a customer information sheet and our remittance
information. The Sales Representative should also inform them that orders will
be shipped COD, CIA or Letter of Credit until this information is received for
review by the Credit Administrator. Note: Exceptions require approval of
Controller.


When the Master Data Specialist opens a new customer master file, the system
default for Credit Limit is $1. Only the Credit Administrator, Accounting
Supervisor and Controller have system access to update credit limit.


After an order is entered, the order processing system compares the order value
plus any balance due against the customer’s credit limit. If over, the order is
placed in credit watch status (C1). Only the Credit Administrator and Controller
have computer access to release the order for further processing.


A monthly review of the A/R aging by the Credit Administrator and Accounting
Supervisor to identify delinquent and slow paying accounts will also be
performed.


Written by:
 
Credit Administrator : Michelle Miller
Approved by:
 
Controller : Surang Dortch

 
Receivables Purchase Agreement
 
-66-

--------------------------------------------------------------------------------

Sensient Natural Ingredients, LLC
Credit & Collection Policy


Credit Control


Natural Ingredients North America has approximately $30 million in accounts
receivable with about 350 active customers.  JD Edwards ERP system is used in
all aspects of the business including the revenue cycle and credit control.


Credit reviews are performed by the AR Manager, and/or Controller, for all new
customers after receiving the form “Request for Credit/Review” from sales
personnel.  A Dun & Bradstreet report, a credit application and two to three
vendor references are obtained before credit is extended.  The Controller
determines the customers’ credit limit and also updates existing customers’
credit limit in JD Edwards.


Normal terms are net 30 for domestic customers and net 60 days for international
customers.  General Manager or Division Controller is authorized to negotiate
different payment terms with customers.


Collection


Cash is received in the form of checks, ACH, or wire transfers that are mainly
remitted directly to the bank lock box in Chicago.  Fewer than 10 checks are
received at division headquarters each month.  These checks are mailed to the
lock-box in Chicago.


The AR Manager obtains a list of deposits from Wells Fargo on a daily basis in
order to post payments to the appropriate accounts.  Any underpay, overpay, and
duplicate payments are identified as a line item on the aged receivable in JD
Edwards until such time that the issue is resolved.


Collections duties are handled by the AR Manager and the Controller, who meet
various times a month to review aged invoices and contact the related customers.


If a customers’ payment history deteriorates, they are often placed on credit
hold in the system.  All orders from customers on credit hold are automatically
stopped by the system, and require release by AR Manager or Controller in order
to be scheduled for manufacturing and subsequent shipment.
 
Receivables Purchase Agreement
 
-67-

--------------------------------------------------------------------------------

EXHIBIT VI
FORM OF SERVICER REPORT


[image00005.jpg]
 
Receivables Purchase Agreement
 
-68-

--------------------------------------------------------------------------------



[image00006.jpg]
 
Receivables Purchase Agreement
 
-69-

--------------------------------------------------------------------------------

EXHIBIT VII
FORM OF PERFORMANCE UNDERTAKING


PERFORMANCE UNDERTAKING


This Performance Undertaking is made as of October 3, 2016 (this “Performance
Undertaking”), and is given by SENSIENT TECHNOLOGIES CORPORATION, a Wisconsin
corporation (“STC” or the “Performance Guarantor”), in favor of SENSIENT
RECEIVABLES LLC, a Delaware limited liability company (the “SPE,” together with
its successors and permitted assigns including the Purchaser hereinafter
defined, the “Beneficiary”).


Whereas, Sensient Natural Ingredients LLC, a Delaware limited liability
company, and Sensient Colors LLC, a Delaware limited liability company (each, an
“Originator”), are wholly-owned Subsidiaries of the Performance Guarantor;


Whereas, the Originators, as sellers, and the SPE, as buyer, have entered into a
Receivables Sale Agreement dated as of October 3, 2016 (as amended, restated or
otherwise modified from time to time, the “Receivables Sale Agreement”);


Whereas, the SPE, as seller, STC, as servicer, and Wells Fargo Bank, National
Association, as purchaser (in such capacity, the “Purchaser”), have entered into
a Receivables Purchase Agreement dated as of October 3, 2016 (as amended,
restated or otherwise modified from time to time, the “Receivables Purchase
Agreement”); and


Whereas, the Performance Guarantor has, subject to the terms of this document,
agreed to guarantee the payment when due by the Originators of their respective
Obligations.


The Performance Guarantor hereby agrees as follows:


1.             Definitions.  All capitalized terms used but not defined herein
shall have the meaning set forth in the Receivables Sale Agreement (or, if not
defined therein, in the Receivables Purchase Agreement).  As used in this
Performance Undertaking, the following terms will have the following meanings:


“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of common law, order, decree, approval (including any
Governmental Approval), concession, grant, franchise, license, agreement,
directive, guideline, policy, requirement or other governmental restriction or
any similar form of decision of, or determination by (or any interpretation or
administration of any of the foregoing by), any Governmental Authority, whether
in effect as of the date hereof or hereafter.


“Governmental Approval” means any action, order, authorization, consent,
approval, license, lease, ruling, permit, tariff, rate, certification,
exemption, filing or registration from, by or with any Governmental Authority.
 
Receivables Purchase Agreement
 
-70-

--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state, province,
territory, or municipality, any multi-lateral or similar organization or any
other agency, instrumentality or political subdivision thereof and any entity
exercising executive, legislative, judicial, monetary, regulatory or
administrative functions of or pertaining to government.


“Obligations” means the Originators’ obligations to indemnify the Indemnified
Parties for Indemnified Amounts (each, as defined in Section 6.1 of the
Receivables Sale Agreement).
 
2.             The Undertaking.


2.1.          The Performance Guarantor guarantees to the Beneficiary that in
the event of a failure by any Originator to pay when due its respective
Obligations, the Performance Guarantor, subject to the terms of this Performance
Undertaking, will immediately pay such Obligation.  The liability of the
Performance Guarantor under this Performance Undertaking shall be absolute and
unconditional irrespective of any lack of genuineness, validity, legality or
enforceability of any Transaction Document or any other document, agreement or
instrument relating thereto or any assignment or transfer of any thereof.  The
Performance Guarantor hereby expressly and irrevocably waives, to the fullest
extent permitted by law, any and all defenses, counterclaims or offsets
available to it under applicable law, except the defense of discharge by payment
in full or that any applicable statute of limitations on any claims hereunder
has run.  The obligations of the Performance Guarantor hereunder shall not be
discharged, released or affected by any circumstance whatsoever, involving
without limitation any bankruptcy, insolvency, reorganization or similar
proceeding with respect to any of the Originators or any other Person or any
taking, exchange, release or non-perfection of any collateral security for any
of the Obligations, any manner of application of such collateral security or any
proceeds thereof or any sale or other disposition of such collateral security or
the exercise or failure to exercise any remedies by the Beneficiary (or the
Purchaser) against any of the Originators or any taking, release, amendment or
waiver of or consent to departure from any other guarantee of any of the
Obligations.  This Performance Undertaking is in no way conditioned upon any
attempt to collect or enforce performance or compliance by any of the
Originators or any other event or circumstance.  Notwithstanding the foregoing,
this Performance Undertaking is not a guarantee of the recovery of any of the
Receivables whether in part or in full, and the Performance Guarantor shall not
be responsible or liable for any inability of any Person (including but not
limited to the Beneficiary and the Purchaser) or any Person deriving title from
or claiming through any of them to collect any Receivable due to the inability,
insolvency, bankruptcy, lack of creditworthiness, refusal or failure to pay of
the related Obligor.  The Performance Guarantor acknowledges and agrees that it
is informed of the financial situation of the Originators and the reasons for
the request made by the Beneficiary to the Performance Guarantor to grant the
undertakings set out herein.


2.2.          The Performance Guarantor authorizes the Beneficiary without
notice or demand, from time to time to renew, accelerate, compromise, settle,
restructure, refinance, refund or otherwise reduce the amount, and extend the
time for payment, of the Obligations or any part thereof, or otherwise change
the terms of the Obligations or any part thereof in each case as permitted by
the Transaction Documents, without the consent of the Performance Guarantor. 
Any failure to take action by the Beneficiary under or in respect of the
Receivables Purchase Agreement or the Receivables Sale Agreement shall not
release, reduce or affect the liability of the Performance Guarantor.
 
Receivables Purchase Agreement
 
-71-

--------------------------------------------------------------------------------

2.3.          Upon making a payment under this Section 2 in respect of any
Obligation, the Performance Guarantor shall be subrogated to the rights of the
payee against the relevant Originator with respect to such Obligation; provided
that the Performance Guarantor shall not exercise any subrogation rights which
it may have under this Performance Undertaking nor shall the Performance
Guarantor seek any reimbursement under this Performance Undertaking from any of
the Originators unless and until (a) all of the outstanding Obligations have
been paid in full and (b) the Commitment under the Receivables Purchase
Agreement has terminated or expired in accordance with the terms of thereof.


3.             Representations and Warranties.  The Performance Guarantor
represents and warrants to the Beneficiary as of the date hereof and as of each
Investment Date that (a) the execution, delivery and performance by the
Performance Guarantor of this Performance Undertaking, and the guaranty of the
Obligations hereunder, have been duly authorized by all necessary corporate
action and do not and will not (i) require any consent or approval of the
stockholders of the Performance Guarantor, or any authorization, consent,
approval, order, filing, registration or qualification by or with any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, each of which has been obtained and is in full force and
effect, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect having applicability to
the Performance Guarantor or of its Organizational Documents, (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Performance Guarantor or any Subsidiary is a party or by which it or its
properties may be bound or affected, or (iv) result in, or require, the creation
or imposition of any Lien or other charge or encumbrance of any nature upon or
with respect to any of the properties now owned or hereafter acquired by the
Performance Guarantor or any Subsidiary, except with respect to clauses (i),
(ii) and (iv) above, such failure, violation, breach, default, Lien or
encumbrance that could not reasonably be expect to have a Material Adverse
Effect, and (b) this Performance Undertaking constitutes the legal, valid and
binding obligation of the Performance Guarantor, enforceable against it in
accordance with their respective terms, except to the extent that such
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally or by general equitable
principles.


4.             Events of Default.  The occurrence of any one or more of the
following shall constitute an “Event of Default” hereunder:


(a)           Any Obligation is not paid in full by the Performance Guarantor
when due hereunder.


(b)           The occurrence and continuance of any Amortization Event resulting
from an action or inaction of, or circumstance existing with respect to, STC,
whether as the Servicer or as the Performance Guarantor.


(c)           This Performance Undertaking or any material provision hereof
shall for any reason cease to be valid and binding on the Performance Guarantor,
or the Performance Guarantor shall assert that this Performance Undertaking is
not enforceable in accordance with its terms.
 
Receivables Purchase Agreement
 
-72-

--------------------------------------------------------------------------------

5.             Miscellaneous.


5.1.      The Performance Guarantor acknowledges that the Beneficiary and the
Purchaser are entering into the Receivables Purchase Agreement and other
Transaction Documents to which they are parties in reliance upon this
Performance Undertaking.  The Performance Guarantor acknowledges that the
Beneficiary’s rights under this Performance Undertaking will be assigned to the
Purchaser under the Receivables Purchase Agreement, and the Performance
Guarantor consents to such assignment and to the exercise of the Beneficiary’s
rights under this Performance Undertaking directly by the Purchaser to the
extent permitted by the Receivables Purchase Agreement and acknowledges and
agrees that the Purchaser and each of its successors and assigns are express
third party beneficiaries of this Performance Undertaking.  The Performance
Guarantor acknowledges that this Performance Undertaking may not be modified or
amended, or any provision hereof waived, except in a writing signed by the
Purchaser.  Subject to the provisions set forth in this Section 5.1 and in
Section 5.9 below, on the date on which (i) Aggregate Unpaids have been paid in
full (other than contingent indemnification obligations to the extent no claim
giving rise thereto has been asserted), and (ii) the Commitment under the
Receivables Purchase Agreement has terminated or expired, this Performance
Undertaking shall terminate and expire; provided that notwithstanding anything
herein to the contrary, this Performance Undertaking shall automatically
terminate and cease to be of any force or effect with respect to the Obligations
of any Originator, as of the date it ceases to be an Affiliate of the
Performance Guarantor except, for purposes of this clause (ii) only, Obligations
of such Originator that existed prior to the date on which such Originator
ceases to be an Affiliate of the Performance Guarantor or Obligations of such
Originator that arise after such date from Receivables transferred by such
Originator to the Beneficiary prior to such date.


5.2.      Any notice, payment, demand, or communication required or permitted to
be given by any provision of this Performance Undertaking shall be given or made
(and shall be deemed to have been duly made or given upon receipt) by delivery
in person, by courier service, by facsimile, by telegram, by electronic mail or
by registered or certified mail (postage paid, return receipt requested) to the
respective parties at the following addresses:


If to the SPE/Beneficiary:
Sensient Receivables LLC
 
777 E. Wisconsin Avenue, Suite 1100
 
Milwaukee, WI    53202
 
Attention:  Kim Chase
 
Phone:  414-347-3972
 
Fax:  414-347-3785
 
Email:  kim.chase@sensient.com




 
with a copy to:
 
Wells Fargo Bank, National Association
 
1100 Abernathy Rd., N.E.
 
16th Floor, Suite 1600
 
Atlanta, GA  30328-5657
 
Attention:  Jason Barwig
 
Phone:       +1 (770) 508-2184
 
Fax:            +1 866-972-3558
     
Email:         jason.barwig@wellsfargo.com;
WFCFReceivablesSecuritizationAtlanta@wellsfargo.com

 
Receivables Purchase Agreement
 
-73-

--------------------------------------------------------------------------------

If to Performance Guarantor:
Sensient Technologies Corporation
 
777 E. Wisconsin Avenue, Suite 1100
 
Milwaukee, WI    53202
 
Attention:  Kim Chase
 
Phone:  414-347-3972
 
Fax:  414-347-3785
 
Email:  kim.chase@sensient.com



5.3.        No failure on the part of the Beneficiary or any third party
beneficiary to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.  The Performance Guarantor hereby
waives (i) notice of acceptance of this Performance Undertaking, (ii)
presentment and demand for payment of any of the Obligations, (iii) protest and
notice of dishonor or default to the Performance Guarantor or to any other party
with respect to any of the Obligations, and (iv) all other notices to which the
Performance Guarantor might otherwise be entitled by Applicable Law or by any
other party that may be liable with respect to the Obligations guaranteed
hereby.


5.4.        The Performance Guarantor agrees that it will upon demand pay to the
Beneficiary or the Purchaser, the amount of any and all reasonable documented
out-of-pocket expenses, including the reasonable fees and expenses of outside
counsel and of any experts and agents, that the Beneficiary or the Purchaser may
incur in connection with the exercise or enforcement of any of the rights of the
Beneficiary hereunder as a result of the failure by the Performance Guarantor to
perform or observe any of the provisions hereof.


5.5.        This Performance Undertaking constitutes the entire agreement
between the Performance Guarantor and the Beneficiary (and supersedes all prior
written and oral agreements and understandings) with respect to the subject
matter hereof.


5.6.        If any one or more provisions contained in this Performance
Undertaking shall, for any reason, be held invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Performance Undertaking, but this Performance
Undertaking shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.


5.7.        This Performance Undertaking shall be governed by, and construed in
accordance with, the laws of the State of New York, and the Performance
Guarantor hereby submits to the non-exclusive jurisdiction of the United States
District Court for the Southern District of New York and any New York State
Court sitting in New York, New York.  The Performance Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such court has
been brought in an inconvenient forum.  The Performance Guarantor and the
Beneficiary hereby irrevocably waive any and all right to trial by jury in any
legal proceeding arising out of or relating to this Performance Undertaking or
the transactions contemplated hereby.
 
Receivables Purchase Agreement
 
-74-

--------------------------------------------------------------------------------

5.8.        All payments to be made by the Performance Guarantor hereunder shall
be made at the Atlanta, Georgia office of the Purchaser set forth in paragraph 6
(or at such other place for the account of the Purchaser as it may from time to
time specify to the Performance Guarantor) in immediately available and freely
transferable funds in United States dollars at the place of payment, all such
payments to be paid without setoff, counterclaim or reduction and without
deduction for, and free from, any and all present or future taxes, levies,
imports, duties, fees, charges, deductions, withholding or liabilities with
respect thereto or any restrictions or conditions of any nature.  If the
Performance Guarantor is required by law to make any deduction or withholding on
account of any tax (other than taxes imposed or based on the gross or net income
or receipts of the recipient) or other withholding or deduction from any sum
payable by the undersigned hereunder, the undersigned shall pay any such tax or
other withholding or deduction and shall pay such additional amount necessary to
ensure that, after making any payment, deduction or withholding, the Purchaser
shall receive and retain (free of any liability in respect of any payment,
deduction or withholding) a net sum equal to what it would have received and so
retained hereunder had no such deduction, withholding or payment been required
to have been made.


5.9.        This Performance Undertaking shall continue to be effective or be
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Beneficiary upon the bankruptcy, insolvency, reorganization, dissolution,
liquidation or the like, of any of the Originators or the Performance Guarantor,
or as a result of the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to any of the Originators or the
Performance Guarantor or any substantial part of any such Person’s respective
property, all as though such payment had not been made, notwithstanding any
termination of this Performance Undertaking, the Receivables Purchase Agreement,
the Receivables Sale Agreement or any other Transaction Document.


5.10.      The Performance Guarantor may not assign its obligations under this
Performance Undertaking without the prior written consent of the Beneficiary. 
Notwithstanding anything herein to the contrary, upon any assignment to, and
assumption by, an assignee of the Performance Guarantor’s obligations hereunder
in accordance with the foregoing sentence (and satisfaction of all conditions
related thereto), the Performance Guarantor shall be released with immediate
effect from any and all of its obligations under this Performance Undertaking,
and the Performance Guarantor’s assignee shall be deemed to assume any and all
of the Obligations as if such assignee has executed this Performance Undertaking
as Performance Guarantor.


[Signature Page to Follow]
 
Receivables Purchase Agreement
 
-75-

--------------------------------------------------------------------------------

In Witness Whereof, the Performance Guarantor has executed this instrument as of
the date first above written.


SENSIENT TECHNOLOGIES CORPORATION
 

 

     
By:
 
 
Name:
   
Title:
   





 
 
 
 
Receivables Purchase Agreement
 
-76-

--------------------------------------------------------------------------------

SCHEDULE A
CLOSING DOCUMENTS


Date of Closing:  October 3, 2016


PARTIES


“Purchaser”
Wells Fargo Bank, National Association, a national banking association
(“Wells”).
“Performance
Guarantor”
Sensient Technologies Corporation, a Wisconsin corporation (“STC”)
“Originators”
Sensient Natural Ingredients LLC, a Delaware limited liability company, and
Sensient Colors LLC, a Delaware limited liability company
“Servicer”
STC
“SPE”
Sensient Receivables LLC,  a Delaware limited liability company
“B&T”
Barnes & Thornburg LLP, US counsel to the Purchaser
“Company Counsel”
Allen & Overy LLP (“A&O”), counsel to the Performance Guarantor, the
Originators, the Servicer and the Seller.

 
Receivables Purchase Agreement
 
-77-

--------------------------------------------------------------------------------

 
 
DOCUMENT
 
1.      Receivables Sale Agreement (“RSA”)
 
  (i)
Exhibit I:  Definitions
  (ii)
Exhibit II:  The Originators’ Principal Place of Business; Locations of Records;
Federal Employer Identification Number; Other Names
  (iii)
Exhibit III:  Form of Subordinated Note
2.      Receivables Purchase Agreement (“RPA”)
 
 
  (i)  
Exhibit I:  Definitions
  (ii)
Exhibit II-A:  Form of Cash Investment Notice
 
Exhibit II-B:  Form of Reduction Notice
  (iii)  
Exhibit III:  SPE’s Chief Executive Office, Federal Taxpayer ID Number and
Organizational ID Number
  (iv)
Exhibit IV:  Collections Accounts; Lock-Boxes; Lock-Box Accounts
  (v)
Exhibit V:  Credit and Collection Policy
  (vi)
Exhibit VI:  Form of Servicer Report
  (vii)
Exhibit vii:  Form of Performance Undertaking
  (viii) 
Schedule A:  Closing Documents
  (ix) 
Schedule B:  Approved Foreign Jurisdictions
3.   
Performance Undertaking executed by the Performance Guarantor in favor of the
SPE (and assigned to the Purchaser under the RPA)
4. 
[Reserved]
 
5.  Subordinated Note by SPE in favor of each of the Originators

 
Receivables Purchase Agreement
 
-78-

--------------------------------------------------------------------------------

 
DOCUMENT
6. 
Servicer Report for Month Ended August 31, 2016
7.
Cash Investment Notice (and input $ in C.E.O.)
8. 
Most Recent Compliance Certificate delivered under the Senior Credit Agreement,
together with a cover letter authorizing the Purchaser to rely upon it
9. 
[Assistant] Secretary’s Certificate of SPE, Performance Guarantor and each
Originator
Exhibit A – Certificate of incorporation/formation
Exhibit B - Good Standing Certificate(s)
Exhibit C – LLC Agreement/By-laws/Management Agreement
Exhibit D - Resolutions
Exhibit E – Incumbency and Signatures
10. 
Pre-filing UCC/Judgment/Tax Lien Search Reports for Originators
11.
UCC-1 Financing Statement naming each Originator as Debtor/Seller, SPE as
original Secured Party/Purchaser and Purchaser as total assignee
12.
“All assets” UCC-1 Financing Statement naming SPE as Debtor/Seller and Purchaser
as Secured Party/Purchaser
13. 
Agreement to retain SPE’s Independent Director/Manager (and résumé of proposed
Independent Director/Manager)
14.
Fee Letter
15.
Opinion of in-house counsel
16.
“Corporate” and enforceability opinion covering Performance Guarantor, Servicer,
Originators and SPE
17. 
Security interest opinion
18. 
 “True sale/contribution” and “substantive non-consolidation” opinion(s)
19.
Back-up Officer’s Certificates for Legal Opinions

 
Receivables Purchase Agreement
 
-79-

--------------------------------------------------------------------------------

SCHEDULE B
APPROVED FOREIGN JURISDICTIONS
 
Country
Tier #
Allowable
Percentage
United Kingdom
1
100.00%
Canada
1
100.00%
     
Country
Tier #
Allowable
Percentage
Australia
2
20.00%
Austria
2
20.00%
Belgium
2
20.00%
Denmark
2
20.00%
Finland
2
20.00%
France
2
20.00%
Germany
2
20.00%
Hong Kong
2
20.00%
Ireland
2
20.00%
Netherlands
2
20.00%
New Zealand
2
20.00%
Norway
2
20.00%
Puerto Rico
2
20.00%
Spain
2
20.00%
Sweden
2
20.00%
Switzerland
2
20.00%
     
Country
Tier #
Allowable
Percentage
Israel
3
15.00%
Japan
3
15.00%
     
Country
Tier #
Allowable
Percentage
Bermuda
4
5.00%
Brazil
4
5.00%
British V.I.
4
5.00%
Cayman Islands
4
5.00%
China
4
5.00%
Czech Republic
4
5.00%
Estonia
4
5.00%

 
Receivables Purchase Agreement
 
-80-

--------------------------------------------------------------------------------

Greece
4
5.00%
Hungary
4
5.00%
India
4
5.00%
Italy
4
5.00%
Latvia
4
5.00%
Lithuania
4
5.00%
Luxembourg
4
5.00%
Malaysia
4
5.00%
Mexico
4
5.00%
Poland
4
5.00%
Portugal
4
5.00%
Romania
4
5.00%
Singapore
4
5.00%
Slovakia
4
5.00%
Slovenia
4
5.00%
South Africa
4
5.00%
South Korea
4
5.00%
Taiwan
4
5.00%
Turkey
4
5.00%
Venezuela
4
5.00%
     
Country
Tier #
Allowable
Percentage
All Other Countries
5
0.00%










 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables Purchase Agreement
 
 
-81-

--------------------------------------------------------------------------------